Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 1 of 95 PageID: 174




                          THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

SMITH & WESSON BRANDS, INC., SMITH &
WESSON SALES COMPANY, and SMITH &
WESSON INC.                                              CIVIL ACTION

                                                         CASE NO. 2:20-CV-19047-KM-ESK
                               Plaintiffs,
         v.

                                                         AMENDED COMPLAINT FOR
GURBIR S. GREWAL, in his official capacity as            INJUNCTIVE AND DECLARATORY
Attorney General of the State of New Jersey and          RELIEF
NEW JERSEY DIVISION OF CONSUMER
AFFAIRS


                               Defendants.

         Plaintiffs Smith & Wesson Brands, Inc., Smith & Wesson Sales Company, and Smith &

Wesson Inc. (collectively, “Smith & Wesson” or “Plaintiffs”) hereby file this Amended Complaint

for Declaratory and Injunctive Relief against Defendants Gurbir S. Grewal, in his official capacity

as Attorney General of the State of New Jersey (the “Attorney General”), and the New Jersey

Division of Consumer Affairs. In support of its claims, Smith & Wesson alleges as follows:

              INTRODUCTION AND BACKGROUND FACTUAL ALLEGATIONS

         1.     The First Amendment to the U.S. Constitution guarantees the right to free speech

no matter whether the government disagrees with that speech. Benjamin Franklin articulated it

this way: “Freedom of speech is a principal pillar of a free government . . . . When this support is

taken away, the constitution of a free society is dissolved.”1 Indeed, governments throughout

history have abused their power by punishing speech to suppress dissent and harm political

opponents.



1
    Benjamin Franklin, “On Freedom of Speech and the Press”, Pa. Gazette (Nov. 17, 1737).
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 2 of 95 PageID: 175




       2.      Following in the abusive footsteps of these repressive regimes, the New Jersey

Attorney General has taken a series of actions to suppress Smith & Wesson’s speech, with the

intention of damaging Smith & Wesson both financially and reputationally. The Attorney General

targeted Smith & Wesson specifically with the issuance of an administrative subpoena (the

“Subpoena”) on October 13, 2020 that allegedly seeks evidence of consumer fraud relating to

advertising – but in reality, it seeks to suppress and punish lawful speech regarding gun ownership

and other issues related to the Second Amendment in order to advance an anti-Second Amendment

agenda that the Attorney General publicly committed to pursue. See Ex. 1.

       3.      The Subpoena presents no legitimate inquiry into any purported fraud, and instead

targets mere opinions and other protected statements allegedly made by Smith & Wesson, such as

(1) whether Smith & Wesson’s products are “safe,” make a home safer, or enhance one’s lifestyle;

(2) whether an untrained consumer could successfully and effectively use a Smith & Wesson

firearm for personal or home defense; and (3) whether private citizens should have the right to

carry a concealed firearm. Such statements do not sound in “fraud.” The Subpoena’s focus on

these and other non-fraudulent statements demonstrates the Attorney General’s abuse of his

position to suppress a political viewpoint with which he disagrees.

       4.      Smith & Wesson tendered written objections to the Subpoena on December 14,

2020, the date when the Attorney General agreed that written responses would be due. On

December 15, 2020, Smith & Wesson filed its initial complaint (the “Initial Complaint”) in this

action, challenging the constitutionality of the Subpoena based on a pattern of conduct engaged in

by the Attorney General constituting clear viewpoint discrimination and other conduct violating

Smith & Wesson’s First Amendment rights, as well as conduct violating other constitutional rights,

including those protected by the Second, Fourth, Fifth, and Fourteenth Amendments. The Initial

                                                2
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 3 of 95 PageID: 176




Complaint also included claims for preemption under the Protection of Lawful Commerce in Arms

Act, 15 U.S.C. §§ 7901 et seq. (the “PLCAA”), and a violation of the Dormant Commerce Clause.

       5.      The Attorney General’s response to the Initial Complaint was originally due on or

before January 8, 2021; however, Defendants requested until February 22, 2021 to respond to that

filing. Smith & Wesson agreed.

       6.      Prior to the response date, and almost two months to the day after filing the Initial

Complaint, the Attorney General struck in retaliation for Smith & Wesson’s exercise of its First

Amendment-protected right to petition to this Court for redress. See Grewal v. Smith & Wesson

Sales Co., Inc., Dkt. No. ESX-C-000025-21 (N.J. Super. Ct.). Specifically, on February 12, 2021,

the Attorney General filed both a Complaint before the Superior Court of New Jersey, see Ex. 2,

and concurrent request for an Order to Show Cause, see Ex, 3, requesting the Superior Court to

hear the matter “in a summary manner,” id. at 2, and seeking, among other things, the draconian

relief of “[r]estraining [Smith & Wesson] from engaging in the advertisement, offering for sale, or

sale of any merchandise until it fully responds to the Subpoena,” as well as a finding of contempt,

Ex. 2 at 7, notwithstanding the fact that Smith & Wesson both objected to the Subpoena and

responded to the Subpoena by asserting its constitutionally protected rights before this Court.

       7.      Indeed, the Attorney General is seeking such a draconian remedy as a means of

continuing to advance his unconstitutional suppression and oppression of Smith & Wesson’s

rights, as now manifested in his retaliation against Smith & Wesson’s decision to enforce its rights

before this Court in an entirely lawful and appropriate way. Importantly, per the New Jersey

Supreme Court, such summary relief through an immediate finding of contempt is not even

available under New Jersey law. See Silverman v. Berkson, 141 N.J. 412, 426–27 (N.J. 1995).




                                                 3
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 4 of 95 PageID: 177




       8.      The extraordinary relief requested by the Attorney General, as well as the timing of

his state court action, make clear that he seeks to deprive Smith & Wesson of its right to raise

constitutional and other challenges to the Subpoena by compelling compliance in a summary and

expedited manner and seeking to have an injunction imposed against protected speech. The

Attorney General’s response is to offer a Hobson’s choice designed to punish Smith & Wesson’s

protected challenge – either relinquish all objections to the Subpoena or cease all advertising and

sales. Such a response to a legitimate constitutional challenge has no rational basis. No new or

imminent harm is identified by the Attorney General, nor does the Attorney General even suggest

why that summary adjudication pursuant to an Order to Show Cause suddenly is necessary.

       9.       Put differently, the Attorney General’s state court action has transformed his

original request for information allegedly in support of an “investigation” about potentially

misleading advertising, into an emergency motion to prevent the purported imminent harm caused

by Smith & Wesson’s advertising (as compared to the advertising of all other firearms

manufacturers, distributors, and retailers). Yet the only circumstance that has changed since the

Attorney General served the Subpoena which explains this acute and unmistakable escalation in

approach is Smith & Wesson’s request to enforce its rights before this Court.

       10.     Moreover, in addition to asking the State Court to ban Smith & Wesson’s protected

speech (which the Attorney General broadly characterizes as “advertising”) and commerce, the

Attorney General admits, on the very first page of his Memorandum of Law in Support of Order

to Show Cause, see Ex. 4 at 1, that the result of his alleged “investigation” is preordained. To wit,

he asserts that by merely filing its action before this Court, Smith & Wesson “claims that it is

above the law—that it can deceive consumers and potential consumers of its products without

consequence . . . .” Id.

                                                 4
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 5 of 95 PageID: 178




          11.    Quite obviously, the Attorney General has already concluded that Smith & Wesson

has violated the law without the need for an “investigation,” and his words show what Smith &

Wesson alleges in the Initial Complaint– that he is suppressing, and further intends to suppress,

Smith & Wesson’s speech merely because he disagrees with the viewpoints contained in that

speech.

          12.    Of course, having already concluded that Smith & Wesson has “deceive[d],” and

continues to “deceive consumers and potential consumers of its products” underscores the

pretextual nature of the Attorney General’s “investigation” and Subpoena, in that they are simply

to further the goal of restricting speech with which he disagrees.

          13.    Smith & Wesson has merely taken lawful and entirely appropriate steps to vindicate

its constitutional rights and have the merits of the dispute adjudicated before this Court.

          14.    As the Supreme Court has recognized, “the enshrinement of constitutional rights

takes certain policy choices off the table.”2 Here, what must be off the table is the Attorney

General’s repeated abuse of power that violates the First, Second, Fourth, Fifth, and Fourteenth

Amendments to the U.S. Constitution, as well as the PLCAA. What also must be off the table is

the Attorney General’s attempt to “strong arm” Smith & Wesson, through retaliatory action, into

relinquishing its well-founded constitutional objections to that abuse of power, as well as

preempting this court from adjudicating the claims before it.

          15.    Smith & Wesson is a good corporate citizen that is a leader on gun safety initiatives

in the industry.     And Smith & Wesson has worked, and continues to work, with various

government and law enforcement agencies to address issues relating to the illegal use of firearms.

What the Attorney General seeks to do through his actions is impermissible as long as the


2
    District of Columbia v. Heller, 554 U.S. 570, 636 (2008).
                                                   5
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 6 of 95 PageID: 179




guarantees of free speech and the right to bear arms remain in the Constitution. The Attorney

General and his anti-Second Amendment allies must seek the changes they want made through the

will of the People, rather than by using a shadow pressure campaign of unlawful litigation and

government regulatory action.

       16.     Beyond the issuance of the Subpoena, the Attorney General, in coordination with

anti-Second Amendment Activists (the “anti-Second Amendment Activists”), has also

implemented a “name and shame” policy through which he presents to the public at large what he

characterizes as a “connection” between “crime guns” and Smith & Wesson. In reality, however,

the Attorney General is simply using the power of the State to extra-legally brand Smith & Wesson

as a bad actor in an obvious attempt to cause harm to Smith & Wesson’s business and reputation.

       17.     The intentional overreach of the facially invalid Subpoena and punitive intent of

the Attorney General’s “name and shame” initiative make no sense as an exercise of prosecutorial

authority, but they make perfect sense when seen for what they really are – the latest chapter in

efforts by anti-Second Amendment Activists, hostile to the private ownership of firearms, to

impose, through coercion, a gun control agenda which they largely have been unable to impose

through the federal or state legislative process or through the courts.

       18.     In this new chapter, the anti-Second Amendment Activists have accepted that they

cannot be successful through democratic means. To overcome the inability to achieve their

political objectives through the legislative process, they instead attempt to bypass the legislative

process and engage in abusive litigation, along with investigatory and other tactics, to create

sufficient “pressure” to compel Smith & Wesson to “voluntarily” adopt “reforms” consistent with

the activists’ gun control agenda.




                                                  6
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 7 of 95 PageID: 180




       19.     The Attorney General and State of New Jersey have now publicly partnered with

the anti-Second Amendment Activists in order to add the weight of the regulatory and enforcement

powers of the State to the activists’ existing “lawfare” campaign.

       20.     The approach pursued here by the Attorney General and the anti-Second

Amendment Activists draws on the tactics employed by the anti-gun movement in the 1980s and

1990s. Frustrated by their inability to achieve broad restrictions on the constitutional right to own

and carry firearms through the legislative process, anti-Second Amendment Activists largely

abandoned the democratic process and developed a new approach specifically designed to

circumvent that democratic process and the protections afforded to all citizens through the Second

Amendment.

       21.     Back then, the activists sought to litigate manufacturers out of existence by

launching overwhelming numbers of legal and regulatory actions to hold firearms businesses liable

for the criminal misuse of their products by unrelated third parties. The regulatory and legal

actions were designed to be so prohibitively expensive that the firearms industry would have no

choice but to capitulate to the gun control demands of the anti-Second Amendment Activists. The

outcome of the lawsuits largely was irrelevant as the mere costs of litigating would achieve their

objectives.

       22.     As here, the anti-Second Amendment Activists enlisted states and municipalities as

partners in this scheme, placing the inexhaustible resources of the local governments behind this

effort. For example, between 1998 and 2000, there were 19 lawsuits filed against firearms

manufacturers and other members of the firearms industry by states and municipalities.

       23.     Congress recognized that the abusive litigation and investigatory tactics of anti-

Second Amendment Activists, which included various states and municipalities, were causing

                                                 7
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 8 of 95 PageID: 181




significant damage to the firearms industry. As a result, in 2005 Congress introduced a bill that

would become the PLCAA.

       24.     Through the PLCAA, Congress expressly recognized and sought to put a stop to

the strategy of litigating the firearms industry out of existence. Senator Tom Coburn, a co-sponsor

of the PLCAA, emphasized that “anti-gun activists” were looking “to constrict the right to bear

arms” by “attack[ing] the arms industry financially through . . . frivolous lawsuits,” which were

“part of a stealth effort to limit gun ownership” in the United States. Senator Coburn further

recognized the obvious, that “huge costs . . . arise from simply defending [the] unjustified

lawsuits[,]” and that the mere existence of the suits caused the manufacturers’ insurance rates to

“skyrocket,” with “some manufacturers [even] being denied insurance” entirely and others “seeing

their policies canceled[.]” 151 Cong. Rec. S9,062 (daily ed. July 27, 2005) (emphasis added).

       25.     Congress was not merely concerned with lawsuits, but all manner of attacks on the

firearms industry through the use of legal process including, as is the case here, the abuse of the

investigative process by states and municipalities. Congress found that permitting “[t]he liability

actions commenced or contemplated by . . . States, municipalities, and private interest groups”

would “expand civil liability in a manner never contemplated by the framers of the Constitution,”

and would “constitute a deprivation of the rights, privileges, and immunities guaranteed to a citizen

of the United States under the Fourteenth Amendment to the United States Constitution.” 15

U.S.C. § 7901(a)(7).

       26.     The PLCAA is clear and unambiguous, and led to the courts dismissing a myriad

of lawsuits because the anti-Second Amendment Activists could not establish, as they are now

required to do, any nexus between the criminal use of firearms, and the lawful conduct of firearms

industry.

                                                 8
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 9 of 95 PageID: 182




        27.      Only a few years after the passage of the PLCAA, the anti-Second Amendment

Activists were dealt a second blow when the Supreme Court decided District of Columbia v.

Heller, 554 U.S. 570 (2008). Heller struck down the District of Columbia’s Firearms Control

Regulations Act of 1975, which imposed the strict ban on firearms advocated by the anti-Second

Amendment Activists. In so doing, the Supreme Court affirmed the broad right to keep and bear

arms.

        28.      Frustrated by their inability to impose their gun control agenda as a result of the

PLCAA and Heller, as well as resistance to their agenda in legislatures across the country, the anti-

Second Amendment Activists continued to seek alternatives means to achieve their objectives.

However, an inability to work together around an agreed agenda minimized the effectiveness of

their efforts.

        29.      This changed significantly in 2013 with the formation of two new gun control

groups with substantial financial backing and political and media contacts – Giffords Law Center

to Prevent Gun Violence (“Giffords”), created by former U.S. Representative Gabrielle Giffords,

and Everytown for Gun Safety (“Everytown”), founded by Michael Bloomberg, former New York

City mayor and owner of Bloomberg, L.P.

        30.      That same year, reports emerged of the formation of a new initiative, combining

the resources of a number of major U.S. law firms with anti-Second Amendment activist

organizations like Giffords and the Brady Center to Prevent Gun Violence (“Brady”). In 2016,

this initiative was launched as the Firearms Accountability Counsel Task Force (“FACT”).3




3
 See Jessica Silver-Greenberg and Ben Protess, “Gun Control Advocates Find a Deep-Pocketed
Ally in Big Law,” The New York Times, Dec. 7, 2016, available at
https://www.nytimes.com/2016/12/07/business/dealbook/gun-control-big-law-firms.html.
                                                  9
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 10 of 95 PageID: 183




        31.     The FACT law firms committed to “unprecedented cooperation” among

themselves in pursuing the gun control agenda. Tellingly, FACT was charged with finding a way

to resume the abusive litigation strategies – or, in their own language, “craft[ing] creative legal

strategies” – designed to circumvent legislative and constitutional limitations, which strategies

were previously employed by anti-Second Amendment Activists with great success prior to the

enactment of the PLCAA. As reported by the New York Times,

                Rather than fighting the political headwinds, the coalition is
                focusing on courts and state regulatory agencies, among the few
                places where they might still gain some traction. The coalition is
                drafting lawsuits and preparing regulatory complaints that could be
                announced as soon as next month, according to the Law Center to
                Prevent Gun Violence, one of the nonprofit advocacy groups that
                helped form the coalition, along with the Brady Center to Prevent
                Gun Violence and the Brennan Center for Justice, a legal think tank
                at New York University School of Law.

        32.     At about this same time, other anti-Second Amendment Activists began a concerted

effort to use shareholder resolutions to convince the shareholders of publicly-traded firearms

companies to adopt benign-sounding “human rights” proposals, which obscured the fact that they

sought to impose hundreds of billions of dollars in liability. The human rights approach was a ruse

designed to use “international human rights law as a counterweight to Americans’ constitutional

right to keep and bear arms . . . .”4

        33.     As with the litigation strategy employed by FACT, the activists driving the human

rights strategy sought to impose crippling liabilities on Smith & Wesson that would bankrupt the

company. For example, a proposal by the Interfaith Center on Corporate Responsibility (“ICCR”)

would have required Smith & Wesson to “prevent and mitigate actual and potential human rights


4
  Lois Beckett, “‘A human rights crisis’: US accused of failing to protect citizens from gun
violence,” The Guardian (Sept. 12, 2018), available at https://www.theguardian.com/us-
news/2018/sep/12/us-gun-control-human-rights-amnesty-international.
                                                10
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 11 of 95 PageID: 184




impacts,” and would have required the company to do so “regardless of legal framework” and

“even if [Smith & Wesson] ha[s] not contributed to those” damages. In this way, the anti-Second

Amendment Activists have made the proxy process another tool in their attempt to harm firearms

companies.

       34.     The human rights strategy also is laid out in the Amnesty International (“Amnesty”)

report, “In the Line of Fire: Human Rights and the U.S. Gun Violence Crisis.” Not surprisingly,

Amnesty is an advocate of using litigation, not to resolve disputes between parties, but rather as

leverage in pursuit of its broader objectives.5 That is precisely what the anti-Second Amendment

Activists have been implementing against Smith & Wesson – self-described “impact litigation” –

where the “impact” is the intended destruction of Smith & Wesson and others engaged in the

lawful manufacture, distribution, and sale of firearms.

       35.     Amnesty, Giffords, ICCR, and others estimate the total amount of liability for these

“impacts” to be in the tens of billions and hundreds of billions of dollars, sums that, if imposed on

lawful manufacturers of firearms, would bankrupt Smith & Wesson and the entire private firearms

industry.6




5
       See    Amnesty        International,       Strategic       Litigation,      available      at
https://www.amnesty.org/en/strategic-litigation/.
6
  See Amnesty International Report at 115-116 ($3 billion a year in direct costs and up to $222
billion a year in indirect costs); Investor Statement on Gun Violence, Interfaith Center on Corporate
Responsibility, available at https://www.iccr.org/investor-statement-gun-violence (estimating
costs for care and loss of $45 billion annually); The Economic Cost of Gun Violence, Giffords Law
Center to Prevent Gun Violence, available at https://lawcenter.giffords.org/resources/the-
economic-cost-of-gun-violence/ (costs of at least $229 billion a year).
                                                 11
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 12 of 95 PageID: 185




         36.     At the same time ICCR was ramping up its board room attacks, members of FACT

began ramping up their litigation efforts in support of their admitted gun control campaign.7 Smith

& Wesson has specifically been targeted in this wave of litigation by members of the FACT

coalition.8 Indeed, this litigation wave has not stopped at the border, as Brady has sought to

advance its agenda by intervening in a lawsuit against Smith & Wesson in Toronto, Canada.

         37.     The anti-Second Amendment Activists have not tried to hide their goals and

objectives. At a December 1, 2020 conference held at New York University, participants observed

how consumer protection and false advertising theories were promising avenues for anti-gun

initiatives, with one panelist, from the Attorney General’s “Special Counsel for Firearms Safety

Litigation” (“Firearms Counsel”) of private law firms, specifically noting that theories such as

these represented a “rich area” for future development.

         38.     Harkening back to the coordinated litigation efforts of the public sector that led in

part to the passage of the PLCAA, at the same NYU conference, Connecticut Attorney General

William Tong commented on how state attorneys general were coordinating on pressing the gun

control agenda.

         39.     It is against this backdrop of coordinating with anti-Second Amendment Activists

to search for new theories to litigate the firearms industry out of existence, that the Attorney

General issued his Subpoena against Smith & Wesson here. To this end, in addition to publicly




7
  See, e.g., Goldstein v. Earnest, et al., No. 37-2020-16638 (Cal. Super. Ct. – San Diego Cnty.);
Brady Ctr. to Prevent Gun Violence v. City of Nelson (GA), et al., No. 2:13-CV-104 (U.S.D.C.
N.D. Ga.); Brady Campaign to End Gun Violence v. Brownback, et al., No. 2:14-CV-02327
(U.S.D.C. D. Kan.); Philips, et al. v. Lucky Gunner, et al., No. 1:14-CV-2822 (Col. – Arapahoe
Cnty.); Chiapperini, et. al v. Gander Mountain Co. Inc., et al., No. 5717/2014 (N.Y. Supreme Ct.
– Monroe Cnty.).
8
    See Goldstein v. Earnest, et al., No. 37-2020-16638 (Cal. Super. Ct. – San Diego County).
                                                  12
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 13 of 95 PageID: 186




partnering with anti-Second Amendment Activists, the Attorney General has also hired FACT

counsel, Paul, Weiss, Rifkind, Wharton & Garrison, LLP, as his own counsel specifically to pursue

firearms manufacturers, further solidifying the anti-gun agenda as his own.

       40.     The Attorney General’s actions surrounding the issuance of the Subpoena and

initiating the related investigation are forcing Smith & Wesson to expend substantial financial

resources, and are threatening to cause irreparable damage with key stakeholders and necessary

business partners and create reputational harm.

       41.     The Attorney General’s campaign to silence, intimidate, and deter Smith & Wesson

and other Second Amendment advocates, gun manufacturers, and gun owners from exercising

their constitutional rights, his consignment of the State’s prosecutorial authority to non-

governmental partisans, and the targeting of protected, disfavored speech, violate numerous

provisions of the U.S. Constitution, including the First, Second, Fourth, Fifth, and Fourteenth

Amendments.

       42.     By circumventing the legislature and the courts and, where possible, invading the

board room, the anti-Second Amendment Activists disguise their true motives and avoid exposing

their agenda to the robust political debate surrounding firearms in the United States. Their allies

then use the issues that they create to falsely foster with shareholders, business partners, and other

stakeholders a perception of unmitigated risk. These coordinated activities, in which the Attorney

General and State of New Jersey now are complicit, have caused, and continue to cause harm to

Smith & Wesson.

                                 JURISDICTION AND VENUE

       43.     Plaintiffs’ claims alleging violations of the United States Constitution are brought

under 42 U.S.C. § 1983, and therefore the Court has federal-question jurisdiction over them. 28

                                                  13
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 14 of 95 PageID: 187




U.S.C. §1331. The Court also has federal-question jurisdiction over Plaintiffs’ claims alleging

violations of the Protection of Lawful Commerce in Arms Act, 15 U.S.C. § 7901 et seq.

         44.   Plaintiffs’ claims alleging violations of New Jersey law share a common nucleus of

operative facts with Plaintiffs’ federal question claims, and therefore the Court has supplemental

jurisdiction over them. 28 U.S.C. § 1367.

         45.   There is an actual controversy in that the Attorney General of the State of New

Jersey has served Smith & Wesson with an administrative Subpoena, and now has moved to

enforce that Subpoena in New Jersey state court, seeking overbroad and voluminous information

relating to Plaintiffs’ opinions regarding the Second Amendment of the U.S. Constitution and

related issues, as allegedly articulated in Smith & Wesson’s marketing and business materials.

The Attorney General also seeks a contempt ruling and sanctions against Smith & Wesson for

failure to comply. The Subpoena and the New Jersey Superior Court enforcement action violate

Plaintiffs’ First, Second, Fourth, Fifth, and Fourteenth Amendment rights under the U.S.

Constitution, as well as the Second Amendment rights of gun buyers and bearers throughout the

United States. They also violate the Dormant Commerce Clause.

         46.   The Court has authority to grant declaratory and injunctive relief pursuant to the

Declaratory Judgment Act, 28 U.S.C. §§ 2201 et seq., the All Writs Act, 28 U.S.C. § 1651(a), and

the Court’s inherent equitable powers.        The controversy between the parties is within the

jurisdiction of this Court and involves the rights and liabilities of Plaintiffs and third parties under

the Constitution and the laws of the United States and can be resolved through a judgment of this

Court.




                                                  14
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 15 of 95 PageID: 188




        47.     Venue is proper in this Court pursuant to 28 U.S.C. § 1402 because Defendants are

domiciled in New Jersey, and because a substantial part of the events or omissions giving rise to

this action occurred in this district.

        48.     This Court has personal jurisdiction over the Defendants because they are

domiciled in New Jersey, and both Defendants have taken action, and will take action in New

Jersey that harms Plaintiffs.

                                            PARTIES

        49.     Plaintiff Smith & Wesson Brands, Inc. is the parent corporation of Smith & Wesson

Sales Company and Smith & Wesson, Inc. Smith & Wesson Brands, Inc. is a Nevada corporation,

headquartered in Springfield, Massachusetts, since 1852. Smith & Wesson has, since its inception,

invented and manufactured firearms that are noted for their innovative design, high quality, and

reliability.

        50.     Plaintiff Smith & Wesson Sales Company is a Delaware corporation, and is

headquartered in Springfield, Massachusetts.

        51.     Plaintiff Smith & Wesson Inc. is a Delaware corporation, and is headquartered in

Springfield, Massachusetts.

        52.     Defendant Gurbir Grewal is the New Jersey Attorney General and is responsible

for all civil and criminal enforcement efforts at issue in this suit. He is sued for declaratory and

injunctive relief in his official capacity. His address is Office of the Attorney General, Richard J.

Hughes Justice Complex, 8th Floor, West Wing, 25 Market Street, Trenton, NJ 08625-0080.

        53.     Defendant the Division of Consumer Affairs is a division of the New Jersey Office

of the Attorney General. It describes its mission as “protect[ing] the public from fraud, deceit, and

misrepresentation in the sale of goods and services.”

                                                 15
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 16 of 95 PageID: 189




                                   FACTUAL ALLEGATIONS

I.     Smith & Wesson’s Business and Its Advocacy for Second Amendment Rights

       54.        Smith & Wesson is an iconic brand, a leader in firearms manufacture and design,

and a leader in the firearms industry. It is a strong advocate of Second Amendment rights, which

means that the anti-Second Amendment Activists view the company as a voice that must be

silenced.

       55.        Throughout its history, Smith & Wesson has been committed to advocating for the

responsible exercise of the Second Amendment right to bear arms, which includes advocating for

the safe use of firearms. Smith & Wesson’s safety programs focus on a variety of initiatives,

including protecting children from gun accidents, preventing straw purchases, and safely securing

firearms in the home. In addition, the user manuals for Smith & Wesson’s firearms contain

prominent safety warnings and encourage owners to seek formal training before using the product.

       56.        Smith & Wesson supports gun safety and responsible gun ownership initiatives,

both directly and indirectly, including the company’s own #GUNSMARTS program, as well as

Project ChildSafe, Don’t Lie for the Other GuyTM, and Operation Secure Store®, sponsored by the

National Shooting Sports Foundation (“NSSF”), which is the trade association for the firearms

industry and which provides some of the most effective programs in the nation for promoting

firearm safety.

       57.        Smith & Wesson offers gun usage and storage safety tips and other gun safety

videos, including as part of its #GUNSMARTS program, and through its membership in and

support of the NSSF. These videos and other media can be readily found on the company’s website

and social media sites, on the NSSF’s website and social media sites, and on YouTube and other

internet outlets. Smith & Wesson’s comprehensive support of gun safety is part of its broader


                                                 16
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 17 of 95 PageID: 190




advocacy for the Second Amendment, which recognizes the need for training and the safe and

responsible handling of firearms.

           58.   Smith & Wesson also is an industry leader in its outspoken advocacy for Second

Amendment rights and its support for prominent Second Amendment advocacy groups.

           59.   Smith & Wesson’s public pronouncements on Second Amendment rights are

encapsulated in its February 2019 report to its shareholders. In that report, Smith & Wesson

adopted its “Principles for Responsible Engagement” (“Principles”).9 These Principles state

expressly that, “[a]s a manufacturer of firearms for the lawful use by citizens,” Smith & Wesson

“recognizes its responsibility to its shareholders, its employees, and its customers to defend the

Second Amendment.”

           60.   The Principles reject the blind pursuit by anti-Second Amendment Activists of

limitations on the private right of firearms ownership, committing instead to “support only those

regulatory proposals that are consistent with the Second Amendment and that deliver demonstrable

societal benefits.”

           61.   The Principles articulate the company’s position that the Supreme Court’s 2008

ruling in District of Columbia v. Heller, “confirming the broad rights of citizens to possess

firearms”10 is “settled law,” a position directly at odds with the Attorney General’s opposition to

concealed carry rights.

           62.   Finally, the Principles expressly articulate Smith & Wesson’s commitment to

“engag[ing] in advocacy through education, communication, and public affairs efforts on behalf




9
    Shareholder Requested Report on Product Safety Measures, at A-1.
10
     Id.
                                                17
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 18 of 95 PageID: 191




of its shareholders, employees, and customers” who oppose “the imposition of onerous and

unnecessary regulations adversely impacting citizens’ Second Amendment rights.”11

           63.    Smith & Wesson also has experienced firsthand the harm to its business that would

be caused by an abandonment of its defense of the Second Amendment. Specifically, a settlement

in 2000 with the Clinton administration, whereby the company accepted certain gun control

measures, almost bankrupted the company after an almost immediate decline in sales, due to

market reaction from firearm owners and purchasers.12 Anti-Second Amendment Activists are

aware of Smith & Wesson’s history and seek to use that history as a basis for threatened litigation

by those activists.

           64.    The Attorney General knows, or should know, that his attempt to curb Smith &

Wesson’s speech will cause Smith & Wesson customers to abandon the brand and cause the

company significant economic damages, by decreasing the company’s sales and causing the

company to expend unnecessary resources in fighting and responding to the Attorney General’s

baseless “fraud” investigation.

II.        The Administrative Subpoena

           65.    At issue in this case is the Subpoena served on Smith & Wesson by the Attorney

General, on October 13, 2020.

           66.    Through the Subpoena, purportedly acting pursuant to the New Jersey Consumer

Fraud Act, N.J.S.A. §§ 56:8-3 and 56:8-4, the Attorney General commands Smith & Wesson to

produce a vast collection of documents on a number of topics, most of which are, at bottom,

opinions on either legal issues or matters of current public debate. These statements of opinion


11
     Id.
12
     Id. at 13.
                                                 18
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 19 of 95 PageID: 192




should not be subject to review by State officials for “accuracy,” and cannot form the basis of any

investigation sounding in “fraud.”

       67.     For example, the Subpoena treats as fraudulent, any alleged position that guns

enhance safety. To the extent Smith & Wesson has ever advocated for such a position, it is an

opinion held by many people, many of whom are customers of Smith & Wesson’s business. The

search “do guns make you safer” in Google® returns 248 million results. Some of those returns

reflect the position that guns do not make one safer, while others present the exact opposite

position.

       68.     The Subpoena also demands that Smith & Wesson defend what appears to be a

legal position on the Second Amendment – to wit, the Subpoena demands the company’s position

on “[w]hether Smith & Wesson [f]irearms can be legally carried and concealed by any [c]onsumer,

[i]ncluding by New Jersey [c]onsumers, while in New Jersey[.]” This purported legal position

cannot constitute a statement sounding in fraud. Ex. 1 at 9.

       69.     The Subpoena also demands that Smith & Wesson produce information related to,

and explain its opinion as to “[w]hether the concealed carry of a [f]iream enhances one’s

lifestyle[.]” Id. This is a non-quantifiable, taste-and-opinion-based statement that also cannot

sound in “fraud.”

       70.     The Attorney General challenges any opinion that “it is safer to confront a

perceived threat by drawing a [f]irearm rather than seeking to move away from and avoid the

source of the perceived threat[.]” Id. Again, a simple online search readily reveals that opinions

regarding the personal protection, personal defense, and personal safety aspects of gun ownership

vary greatly in the public square.




                                                19
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 20 of 95 PageID: 193




       71.      Another subject of investigation by the Attorney General in the Subpoena is

“[w]hether having a Smith & Wesson Firearm or other Firearm makes a home safer.” Id. A survey

of search results on this topic also reveals a difference of opinion in the public discourse.

       72.      The same is true with respect to the inquiry in the Subpoena regarding “[w]hether

novice, untrained [c]onsumers could successfully and effectively use a Smith & Wesson [f]irearm

for personal or home defense.” Id. This is a political statement by the Attorney General regarding

the use of firearms by private persons, in the guise of a question. In any event, it ignores the

prominent safety warnings contained in Smith & Wesson’s user manuals, which encourage owners

to seek training before using Smith & Wesson’s products.

       73.      Similarly focused on political views and opinion is the Attorney General’s inquiry

as to whether Smith & Wesson’s firearms are more reliable, effective, or safe for use in personal

or home defense or other activities.

       74.      The remainder of the Subpoena constitutes an unconstitutional fishing expedition

into virtually all of Smith & Wesson’s purported advertisements and marketing materials, going

back decades. Moreover, as evidenced by the Attorney General’s close coordination with anti-

Second Amendment Activists, this fishing expedition is aimed at obtaining documents for use by

those anti-Second Amendment Activists. To wit, the Subpoena demands:

             a. “copies of all [a]dvertisements for [Smith & Wesson] [m]erchandise that are or

                were available or accessible in New Jersey [c]oncerning home safety, concealed

                carry, personal protection, personal defense, personal safety, or home defense

                benefits of a [f]iream[;] [and]




                                                  20
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 21 of 95 PageID: 194




             b. [a]ll documents [c]oncerning any test, study, analysis, or evaluation considered or

                undertaken . . . which relates to, addresses, evaluates, proves, disproves, or

                substantiates any [c]laim made in th[ose a]dvertisements[.]” Ex. 1 at 9.

       75.      The Attorney General warns Smith & Wesson in the Subpoena that “[f]ailure to

comply with this Subpoena may render [Smith & Wesson] liable for contempt of Court and such

other penalties as provided by law.” Ex. 1 at 2.

III.   The Attorney General’s Expressed Hostility to the Second Amendment and to the
       Courts’ Constitutional Oversight of His Agenda

       76.      On January 16, 2018, the New Jersey Senate confirmed Defendant Grewal as

Attorney General of the State of New Jersey.

       77.      Since his confirmation, the Attorney General has been clear, through both his

conduct and a series of inflammatory and biased statements, about his plan to use the power of his

office to coerce firearms companies to adopt his policy preferences with respect to the Second

Amendment. To that end, he publicly boasted at a March 12, 2019 press conference with anti-

Second Amendment Activists that he intended to “turn up the heat” on gun manufacturers.

       78.      Despite cloaking his agenda in the rhetoric of “gun violence,” the Attorney

General’s singular focus has been limited to interfering with constitutionally protected activity and

to reduce gun ownership by law-abiding citizens. For example, the Attorney General has been a

fierce opponent of “open carry” and “concealed carry” policies, taking sides in the public gun

debate by asserting that “[p]ublic carrying of firearms is dangerous to our residents and to law

enforcement.”

       79.      Further, the Attorney General has used the vast resources of the State to bring

meritless claims, for the purpose of using the burden and cost of a defense as leverage to force his

opinions on others.
                                                   21
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 22 of 95 PageID: 195




       80.     The Attorney General’s hostility to opposing views extends even to the courts. He

unabashedly stated that “the evidence is clear that when more people carry guns in public, public

confrontations get more dangerous, not only for the public, but also for our law enforcement

officers,” and that the “[c]ourts have no basis to overrule these careful public safety determinations

made by states[.]”

       81.     Under the Attorney General’s view of the world, Smith & Wesson should have no

recourse to the courts to challenge his “public safety determinations.” The Attorney General’s

view necessarily means that the Subpoena represents, in his mind, not an investigatory tool but

rather his attempt to eliminate the debate around the issue of “public safety” and unilaterally

impose his political views.

       82.     The Attorney General’s statements and actions demonstrate that his goal is to

employ his prosecutorial authority to impose his own views regarding a contentious political issue,

notwithstanding any constitutional or other legal safeguards.

IV.    The Attorney General’s Alliance and Coordination with anti-Second Amendment
       Organizations

       A.      The Attorney General Signs on to the anti-Second Amendment Activists’
               Agenda and Transfers His Prosecutorial Authority to Law Firms for the
               Purpose of Going After Gun Manufacturers.

       83.     The Attorney General has partnered with anti-Second Amendment Activists, such

as Giffords and Brady, as well as Do Not Stand Idly By, which are explicit in their desire to restrict

firearms ownership and carry rights, and to dictate to the firearms industry what types of firearms

may be manufactured and how they may be sold.

       84.     In May 2018, the co-founders of Giffords appeared with New Jersey Governor Phil

Murphy to announce an “unprecedented public-private effort on gun-safety litigation” in New



                                                 22
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 23 of 95 PageID: 196




Jersey which would “combin[e] the investigative and enforcement powers of the State with the

expertise of the nation’s leading gun litigation coalition.” (emphasis added).

       85.     A Giffords press release explained that the “partners in [the] FACT litigation

coalition w[ould] work closely with New Jersey” in this “unprecedented” campaign to “bring[]

unparalleled legal resources to the . . . fight,” and that “[l]everaging these resources and Attorney

General Grewal’s leadership will . . . enable . . . action against” what Giffords described as the

“rogue elements” of the gun industry. (emphasis added).

       86.     In a telling “coincidence,” only a couple of months earlier, in March 2018, the anti-

Second Amendment Activists developed and issued the ICCR’s Investor Statement on Gun

Violence, and the Principles for a Responsible Civilian Firearms Industry, which were signed on

to by various state pension fund officials, in November 2018.

       87.     Just three short months after the May 2018 press conference, the Attorney General

made good on his commitment to Giffords to use “the investigative and enforcement powers of

the State” to advance the anti-gun agenda. In August of 2018, the Attorney General issued a

Request for Qualifications (“RFQ”) for “Special Counsel for Firearms Safety Litigation,” or

“Firearms Counsel.” The RFQ sought qualifications from law firms with, “at a minimum,”

“[s]ubstantial experience in litigation pertaining to reducing or seeking damages for the impacts

of firearm violence or similar public safety impact litigation claims[.]”13 The effect is that only

law firms that already support the anti-Second Amendment Activists’ lawfare campaign against

the firearms industry need apply.




13
   Office of the Attorney General, State of New Jersey, Request for Qualifications for Special
Counsel for Firearms Safety Litigation, Aug. 16, 2018, at 3, available at
https://www.nj.gov/oag/law/pdf/rfqs/Firearms-Safey-Litigation.pdf (emphasis added).
                                                 23
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 24 of 95 PageID: 197




           88.   Per the RFQ, the Attorney General made it clear that he would delegate the

immense prosecutorial power of the State to his Firearms Counsel:

                 The firm(s) selected as [Firearms] Counsel will be required to
                 handle all aspects of providing representation to the Attorney
                 General in his role as Chief Law Enforcement Officer, the New
                 Jersey State Police, the New Jersey Division of Criminal Justice,
                 the Commissioner of Health as the State official responsible for
                 public health, or other State officials or agencies impacted by gun
                 safety issues in litigation seeking to remedy and reduce gun
                 violence impacts in the State of New Jersey.14

           89.   The RFQ further states that “[i]f legal action is approved by the Attorney General,

the firm(s) may be retained to prepare, commence, and manage litigation on behalf of the Attorney

General, the New Jersey State Police, the New Jersey Division of Criminal Justice, the

Commissioner of Health or other State officials or agencies[.]”15

           90.   Although the RFQ claims that this work would be performed under the supervision

and control of the Attorney General, that generalized language is contradicted by specific

provisions of the RFQ. Notably, the scope of the Firearms Counsel’s role and authority to use the

prosecutorial power of the State under the RFQ appears to be almost unfettered. The RFQ provides

that “[p]reparation may include significant pre-filing evaluative and investigative work” and that

“[l]itigation will include: drafting pleadings, motions, briefs and all other papers to be filed in

court; conducting and responding to discovery; attending all pre-trial, trial and post-trial court

appearances; [and] conducting settlement negotiations and handling appeals.”16

           91.   In addition to handing over the keys to the prosecutorial powers of the State, the

RFQ also provides that Firearms Counsel will be compensated on a contingency basis. Firearms


14
     Id.
15
     Id. (emphasis added).
16
     Id. at 4 (emphasis added).
                                                 24
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 25 of 95 PageID: 198




Counsel receives compensation only if they prosecute cases, and even then, only in proportion to

the amount recovered – thus effectively imposing a bounty system for private law firms executing

State prosecutions against other private parties.

          92.    The Attorney General’s incentivization of private entities to execute State

prosecutions runs afoul of the bedrock principle of the neutral and impartial administration of

justice to which the Attorney General, like all attorneys-general, must adhere, effectively creating

“bounty hunters” at the disposal of the Attorney General’s office. No New Jersey law provides

any meaningful limitations on this abuse of power or, alternatively, grants the targets of such

efforts any due process protection.

          B.     The Attorney General Retains Counsel Representing                      Anti-Second
                 Amendment Activists as his Firearms Safety Counsel.

          93.    Delivering on the State’s promise to “combin[e] the investigative and enforcement

powers of the State with the expertise of the nation’s leading gun litigation coalition,” the Attorney

General has appointed to his Firearms Safety Counsel a law firm which is a member of FACT.

That law firm plainly proclaims that it aims “to help promote gun control.”

          94.    In addition, the FACT law firm serving as New Jersey’s Firearms Counsel has

committed to “unprecedented cooperation” with other FACT law firms in pursuing the gun control

agenda. One of those other FACT law firms is counsel of record in another case recently filed

against Smith & Wesson, in which the Plaintiffs assert claims ringing similar in tone to the

information requested by the Attorney General in the Subpoena.17

          95.    Importantly, the Attorney General’s Firearms Counsel is not simply engaged in

direct litigation against firearms manufacturers. Emails unearthed from public records requests



17
     See Goldstein v. Earnest, et al., No. 37-2020-16638 (Cal. Super. Ct. – San Diego County).
                                                 25
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 26 of 95 PageID: 199




reveal that at least one of the firms serving as Firearms Counsel has been participating, along with

representatives from Giffords (the same entities that the Attorney General has partnered with), in

proactive calls and meetings with various state Attorneys General in an attempt to advocate for

their new “theory” regarding “false firearms marketing.” This is an obvious attempt to foment

additional litigation against gun manufacturers at the state level.

       96.     Unsurprisingly, a now-employee of Giffords previewed part of this “theory” – the

same theory pursued by the Attorney General in the Subpoena – in an article published by the

Center for American Progress, claiming that gun manufacturers have “created a false narrative that

people are always at risk of violent attack[.]”

       97.     Further, the anti-Second Amendment activists have made no secret of their intended

aims with regard to their “impact litigation” strategy. In a March 2, 2021 article in the New York

Times regarding this very lawsuit (which accurately described the Subpoena as “a Trojan horse”),

the chief counsel for Giffords made clear that such subpoenas were intended to harm firearms

manufacturers, stating that “[t]he gun industry is afraid of nothing more than the ability of the

public to see behind the scenes and to see their internal documents and to have their executives sit

down and face the music[.]”18

       98.     The anti-Second Amendment activists have now found a willing collaborator in the

Attorney General on their “fraud” theory. Indeed, it is the gravamen of both the Subpoena and the

complaint in the state court proceeding.

       99.     And the collaboration goes both ways. As reported on a New Jersey news website,

according to a retention agreement obtained through a public records request, in September


18
  Andrew Ross Sorkin, “The Most Important Gun Lawsuit You’ve Never Heard Of.” New York
Times (DealBook), Mar. 2, 2021, https://www.nytimes.com/2021/03/02/business/dealbook/gun-
control-lawsuit-new-jersey.html.
                                                  26
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 27 of 95 PageID: 200




2019, the state of New Jersey hired a prominent New York-based firm “to support litigation and

an investigation ‘Regarding Gun Manufacturers’ Deceptive or Misleading Advertising,’” which

has now filed litigation in New Jersey state court premised on the same “fraud” theories invented

and shaped by the anti-Second Amendment activists, and now, the Attorney General.19

       100.    By retaining the aforementioned firm and hiring at least one FACT law firm as

Firearms Safety Counsel, the Attorney General has knowingly ceded his investigatory and

prosecutorial responsibility to law firms that publicly support an agenda hostile to gun

manufacturers. In short, the Attorney General is placing his Firearms Safety Counsel in a position

where they can use the machinery of the state to press their stated gun control objectives in favor

of their clients Giffords and Brady. That situation presents an unacceptable risk that information

could be used to advance the litigation objectives of the anti-Second Amendment activists that the

FACT law firms represent, inadvertently or otherwise.

       101.    In so doing, the Attorney General has created an unacceptable risk, if not the desired

result, that the immense investigatory and prosecutorial powers of the State will be used to infringe

on Smith & Wesson’s constitutionally protected rights and target its protected speech, all within

the context of an investigation that improperly seeks volumes of information relating to Smith &

Wesson’s opinion and its positions on matters of public debate.




19
   “N.J. asks judge to force gun manufacturer Smith & Wesson to hand over documents on how it
markets firearms.” NJ.com, Feb. 23, 2021, https://www.nj.com/news/2021/02/nj-asks-judge-to-
force-gun-manufacturer-smith-wesson-to-hand-over-documents-on-how-it-markets-
firearms.html.
                                                 27
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 28 of 95 PageID: 201




V.     The Attorney General Implements an Arbitrary and Irrational Program, the Sole
       Purpose of Which is to Damage Smith & Wesson, the Firearms Industry, and Its
       Supporters.

       102.    The Attorney General also has implemented an irrational, “name and shame”

program that serves no purpose beyond harming Smith & Wesson and advancing the efforts of the

anti-Second Amendment Activists.

       103.    At a March 12, 2019 press conference with Governor Murphy and anti-Second

Amendment Activists, the Attorney General announced that he had “signed on” with the anti-

firearms agenda of Do Not Stand Idly By, a group whose self-professed method is to “identify the

players with the most power to make a difference [and] work creatively, persistently, and flexibly

to get them to respond[.]”

       104.    In signing on to this agenda, the Attorney General announced what he referred as

the “next step” in his campaign against the firearms industry, which is “to show the link between

specific companies and guns recovered from crime scenes in New Jersey.” The purported

objective of this “next step” is to “compel” gun manufacturers to work with the State, in an effort

to reduce gun violence, by “naming and shaming gun manufacturers and holding them accountable

for [the] illegal guns that flood [New Jersey] streets.” (emphasis added).

       105.    But the “name and shame” policy’s inherently flawed methodology produces no

actionable information and contributes nothing to its purported ultimate objective of compelling

gun manufacturers to work with the State. Upon information and belief, the Attorney General

knows this to be the case.

       A.      The “Name and Shame” Policy Does Not Serve its Stated Purposes.

       106.    The cornerstone of the “name and shame” initiative lies in the Attorney General

issuing monthly “NJGUNStat” reports that identify the number and location of firearms


                                                28
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 29 of 95 PageID: 202




“recovered” statewide, the caliber of these firearms, and—sometimes—the manufacturer. The

reports are so flawed that the only purpose for publishing them, is to improperly label

manufacturers as bad actors – a result that reflects the Attorney General’s lack of prosecutorial

neutrality.

        107.   The Attorney General claims that the reports are designed to compel manufacturers

to work with the State to stop weapons from ending up in the hands of dangerous criminals, with

the inference that firearms manufacturers will not work with the State otherwise. This is a false

premise.

        108.   Smith & Wesson works to develop and implement programs to promote

compliance with firearms laws, the legal sale of firearms, and firearms safety at the federal, state,

and local levels. As part of these efforts, the company collaborates with federal, state, and local

agencies, including prosecutors and law enforcement entities. In fact, Smith & Wesson is required

by law to respond within 24 hours to requests to help trace firearms used in crimes. In short, the

Attorney General has never raised any concern with Smith & Wesson regarding its cooperation

with his office or with other government agencies in New Jersey, and there is no legitimate

question that can be raised regarding Smith & Wesson’s commitment to cooperate with

prosecutors and the law enforcement community.

        109.   Nor do the reports shed any light on the Attorney General’s claimed connection

between guns found at crime scenes and possible manufacturer culpability. Completely absent

from the reports is any information regarding who possessed the firearm or how it was obtained,

making it impossible to determine if a manufacturer had theoretical culpability, if any, in the

appearance of a firearm at a crime scene. That is a critically important omission because the

available data, in fact, shows that manufacturers have no such culpability because, for example,

                                                 29
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 30 of 95 PageID: 203




the overwhelming number of “crime guns” are obtained illegally. The Attorney General either

knows this to be the case or should know it to be the case.

        110.   Even the definition of “crime gun” demonstrates that the reports, at best, are

designed to target manufacturers. “Crime guns recovered,” as defined by the Attorney General,

include firearms having nothing to do with crimes, such as abandoned or discarded guns, and guns

lawfully used in self-defense. Moreover, because New Jersey treats even the lawful transport of a

firearm pursuant to the Federal Firearms Owners Protection Act (“FOPA”), 18 U.S.C. § 926A, as

a chargeable criminal offense, a firearm merely in the possession of a lawful owner who has

committed no crime other than transporting her firearm through New Jersey is considered a “crime

gun.”

        111.   The State of New Jersey even admits that the data in its reports are flawed, and yet

makes no attempts to resolve those known flaws. A tiny print disclaimer states that “[t]his chart

[Weapons Breakdown by Manufacturer] reflects the information provided to the New Jersey State

Police through NJTrace, a statewide program that relies on local police departments to input data

on guns used in the commission of a crime. This chart does not rely on any reports from the federal

Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”). The information is preliminary

and subject to further analysis.”20 No such further analysis ever appears in subsequent reports.

        112.   It would be a simple matter for the Governor or the Attorney General to resolve

these deficiencies. They could mandate reporting of brands in all cases of recovered guns along

with such critical information needed to serve the Attorney General’s claimed end. After all, both




20
        See     September       2020       NJ     GUNStat   Report,      available     at
https://www.nj.gov/oag/njsp/njgunstat/pdf/Sept-2020-GUNSTAT-Report.pdf (emphasis added).
                                                30
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 31 of 95 PageID: 204




the brand name of a firearm and its serial number are stamped on all firearms. No public evidence

exists that the Attorney General has even made the attempt to have this information collected.

       113.    The flawed data do serve one purpose – in the Attorney General’s words, to “turn

up the heat” on manufacturers where there is no basis for prosecutorial action. Not coincidentally,

the Attorney General’s reports place Smith & Wesson prominently at the “top” of a list of “bad”

gun manufacturers who need to be “h[e]ld . . . accountable.” The Attorney General’s naming of

Smith & Wesson as a bad actor, for nothing more than engaging in the entirely lawful activity of

manufacturing and selling firearms, necessarily means he already has judged the issue, abandoned

any semblance of prosecutorial neutrality, and replaced it with his own bias and political beliefs.

Indeed, if there is anything “false and deceptive,” it is the Attorney General falsely associating

Smith & Wesson with the criminal acts of unrelated third parties.

       114.    In short, the nature and structure of the reports, combined with a demonstrated

hostility to lawful and constitutionally protected firearms manufacture, make it difficult to reach

any conclusion other than that the reports have little to do with public safety and everything to do

with an attempt to harm firearms companies, such as the manufacturer at the top of the Attorney

General’s list, Smith & Wesson.

VI.    The Subpoena Violates Constitutional Rights and Is Causing Harm to Smith &
       Wesson and Its Customers.

       115.    The harm to Smith & Wesson from the Attorney General’s abuse of his

prosecutorial authority, in particular by issuing the Subpoena and initiating an investigatory

process against Smith & Wesson that goes hand-in-glove with the Subpoena, is real and

immediate, even without any attempt to enforce the Subpoena in court.




                                                31
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 32 of 95 PageID: 205




        116.    For any business to survive, it must rely on relationships with a host of key

stakeholders and critical business partners, including those in banking, insurance, transportation,

product distribution and retail sales, among many others.

        117.    Anti-Second Amendment Activists have worked in a persistent and coordinated

fashion to create an image of threatened reputational and litigation risk to Smith & Wesson that

would harm these relationships and impede or cut off these services, unless Smith & Wesson

changes its political views and legal business practices.

        118.    For example, the ICCR, working through its affiliates, has been the driving force

in getting shareholder proposals on the ballot at Smith & Wesson’s annual meeting of stockholders,

alleging that the failure to voluntarily adopt the gun control agenda will cause debilitating financial

and reputational risk (or in the anti-Second Amendment Activists’ words, cost Smith & Wesson

its “social license to operate”).

        119.    The ICCR’s board room efforts then are “proven” by the ICCR’s allies through

their admittedly “creative” litigation, which is designed for this purpose (its “impact”), where the

nominal parties are merely tools of the anti-Second Amendment Activists.

        120.    In this strategic and planned manner, the anti-Second Amendment Activists have

engaged in a self-fulfilling prophecy, creating the very concerns they seek to use as a lever, all in

an effort to circumvent the Second Amendment protections of Smith & Wesson and private

citizens. The perceived risk and public approbation resulting from these attacks on the firearms

industry and Smith & Wesson are having their desired impact of depriving the industry of the

support of services critical to its day-to-day operation and threatening its long-term survival.

        121.    One need only be a casual observer of news headlines to know that a myriad of

industries, from investment houses, banks, and insurers, to retail vendors all have expressed

                                                  32
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 33 of 95 PageID: 206




concerns regarding these alleged risks, created and propagated by anti-Second Amendment

Activists. The result has been that they either have ceased providing necessary business services

critical to firearms manufacturers’ ordinary course business operations or have conditioned the

provision of these services in ways that create added burdens.

       122.    It is only through this lens of coordinated action that the Attorney General’s facially

invalid Subpoena makes sense. By issuing the Subpoena to Smith & Wesson, backed by the full

prosecutorial authority of his office, as well as the near-limitless resources of the State of New

Jersey, his anti-Second Amendment Activist partners, and his Firearms Counsel, the Attorney

General is merely making good on the promise announced at the May 2018 press conference with

the co-founders of Giffords and the Governor of New Jersey to “combine the investigative and

enforcement powers of the State with the expertise of the nation’s leading gun litigation coalition”

and “turn up the heat” on firearms manufacturers.

       123.    Beyond the improper litigation tactics and abuse of prosecutorial authority is the

facially invalid Subpoena itself, which forces Smith & Wesson to divert financial and personnel

resources from its ordinary course operations and expend those resources to preserve its First

Amendment-protected speech and Second Amendment-protected activity. These expenditures

are, and will continue to be, substantial.

       124.    The harm does not end there. The very statute on which the Attorney General has

predicated his Subpoena, the New Jersey Consumer Fraud Act, expressly confers a private right

of action. Thus, again, by providing a litigation roadmap to private litigants, like the anti-Second

Amendment Activists to whom he has pledged his support, the Attorney General is making good

on his threat to harm firearms manufacturers, including Smith & Wesson.




                                                 33
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 34 of 95 PageID: 207




       125.    Forcing Smith & Wesson to expend its limited resources, and divert the time and

attention of its board of directors, senior executives, and other personnel from running its business,

in order to fight the spurious Subpoena, threatens the precise reputational and financial risks

fabricated by the Attorney General’s anti-Second Amendment Activist partners and causes Smith

& Wesson real and immediate harm. The facial invalidity of the Subpoena compels a singular

conclusion that this harm to Smith & Wesson’s business is not merely an incidental effect, but

rather the Subpoena’s singular purpose.

VII.   The Attorney General Retaliates Against Smith & Wesson for Challenging the
       Violation of Constitutional Rights before this Court.

       126.    Following the filing of the Initial Complaint, the Attorney General sought, and

obtained, an extension of time to January 22, 2021 to respond to the Initial Complaint. ECF No.

11. The Attorney General’s Office then contacted counsel for Smith & Wesson requesting an

additional extension of the time to respond. Smith & Wesson agreed to the request and the parties

entered a stipulated order, approved by this Court, establishing a briefing schedule. ECF No. 13.

Pursuant to that schedule, the Attorney General’s response was due on February 22, 2021, on

which date he later filed a motion to dismiss. ECF No. 14.

       127.    On February 12, 2021, the Attorney General filed in New Jersey Superior Court a

complaint (the “AG Complaint”) alleging that Smith & Wesson’s failure to comply with the

Attorney General’s Subpoena, which under New Jersey law is not self-executing, was a violation

of New Jersey law.

       128.    The AG Complaint essentially admits, as Smith & Wesson has alleged, that the

Attorney General is pursuing not an investigation but attacking disfavored opinions on matters

such as self-defense and safety regarding firearms. Paragraph 9 of the AG Complaint states that

the Attorney General’s “preliminary investigation suggests that certain of Smith & Wesson’s
                                                 34
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 35 of 95 PageID: 208




firearms advertisements and marketing . . . may misrepresent the impact owning a firearm has on

personal safety and/or safety in the home.” Ex. 2 ¶ 9.

          129.   The AG Complaint proceeds to make representations regarding the allegations in

Smith & Wesson’s Initial Complaint. Some of these representations are demonstrably false and

misleading. For example, the Attorney General states that Smith & Wesson claims “that the

issuance of the Subpoena investigating potentially misleading or deceptive advertising . . . violates

the U.S. Constitution.” Ex. 2 ¶ 14. Nowhere does the Initial Complaint allege that the mere

issuance of a subpoena violates the U.S. Constitution. Similarly, the AG Complaint falsely claims

that Smith & Wesson argues that “as a firearms manufacturer” its advertising is “constitutionally

protected opinion immune from investigation” for violations of law. Id. No such claim appears

anywhere in the Initial Complaint.

          130.   According to the Attorney General, draconian relief is required for Smith &

Wesson’s assertion of its constitutional rights in this Court (a shopped forum according to the

Attorney General). The Attorney General asks the New Jersey Court to find Smith & Wesson in

contempt because Smith & Wesson objected to the Subpoena and initiated this action, rather than

provide the requested documents. Further, the Attorney General has sought to do so even though

the Subpoena at issue is not self-executing. The Attorney General also seeks an order restraining

all protected speech and sales by Smith & Wesson “until it fully responds to the Subpoena.” Ex.

3 at 2.

          131.   The Attorney General asks the New Jersey Superior Court to hear the case in

“summary manner,” essentially sidestepping this Court’s adjudication of the constitutional issues

presented by Smith & Wesson. Toward that end, the Attorney General has proceeded by an “Order




                                                 35
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 36 of 95 PageID: 209




to Show Cause.” Nowhere in his memorandum in support of such an order does the Attorney

General indicate why such extraordinary relief is necessary.

       132.    On the face of the Subpoena and the Attorney General’s state court submissions,

the investigation supposedly arises from vague statements about safety and a purported failure by

Smith & Wesson to notify the New Jersey public that gun permits are required. The Attorney

General fails to identify what has changed since the “preliminary investigation” or what new and

significant harm has made this so urgent a matter that the Superior Court should act with such

expedition that the deliberations of this Court should be preempted.

       133.    The Attorney General’s failure to identify specifically what has changed is

unsurprising. That is because the only change is Smith & Wesson’s efforts to protect its

constitutional rights and challenge the Attorney General’s authority by filing the Initial Complaint.

       134.    But the Attorney General need not expressly admit that the state court action is

motivated by Smith & Wesson’s lawsuit. His own state court filings betray him, as the AG

Complaint ties the requested extraordinary relief directly to Smith & Wesson’s exercise of its

constitutional right to petition this Court. It specifically finds fault with Smith & Wesson’s

objections to the Subpoena (repeatedly mischaracterized as a refusal to respond) served on the

Attorney General. The Attorney General then states that “irrespective of the merits” of the matter

before this Court, Smith & Wesson must comply with the Subpoena. Ex. 4 at 2. The AG

Complaint also expressly faults Smith & Wesson for filing an action with this Court rather than

“mov[ing] to quash the [S]ubpoena.” Ex. 2 ¶ 13.

       135.    The Attorney General’s actions seek to present Smith & Wesson with a Hobson’s

Choice – either relinquish its constitutional rights or suffer immediate damage from the forced

cessation of its business.

                                                 36
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 37 of 95 PageID: 210




       136.    The State Court has ordered Smith & Wesson to provide responsive papers on or

before March 11, 2021 and has set March 18, 2021 as the hearing date on the Attorney General’s

motion to enforce the Subpoena.

VIII. The Subpoena and the Attorney General’s Conduct Violate Smith & Wesson’s
      Rights.

       137.    The Attorney General’s public statements, conduct, and actions leading up to, and

in issuing the Subpoena and initiating the related investigation, and his retaliatory conduct via the

initiation of the state court proceeding, combined with the attendant threat of related criminal and

civil sanctions, unlawfully punish Smith & Wesson for constitutionally protected speech.

       138.    The Attorney General’s demonstrated prejudice against firearms manufacturers

makes it clear that the Subpoena, related investigation, and state court enforcement action are the

latest attempts to suppress Smith & Wesson’s speech and Second Amendment advocacy efforts;

to retaliate against and harass Smith & Wesson for its speech and its lawful business as a gun

manufacturer, seller, and distributor; and to infringe upon the Second Amendment rights of both

Smith & Wesson and the residents, not only of New Jersey, but of all fifty states in the United

States of America, who are the beneficiaries of Smith & Wesson’s products and advocacy.

       139.    Additionally, because the Attorney General’s public statements, conduct, and

actions in issuing the Subpoena and initiating the related investigation implicate nationwide

political statements made by Smith & Wesson, they have a nationwide impact on the company.

Smith & Wesson will be subject to varying and arbitrary standards for what constitutes “fraud” in

a given jurisdiction. Protected speech is protected speech under the Constitution; labeling it as

“fraud” because one disagrees with it does not strip away that protection. Nor is there any

compelling interest for the State of New Jersey to do so.



                                                 37
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 38 of 95 PageID: 211




       140.    Specifically, Smith & Wesson will have to tailor its political and commercial

conduct out of concern that the aforementioned varying and arbitrary standards for what constitutes

“fraud” in New Jersey, as defined by the Attorney General, will result in prosecution and

harassment by the Attorney General, and others who share his political views of Smith & Wesson’s

business, Second Amendment advocacy, and protected speech. In regulating nonactionable

national political and commercial speech, the Attorney General is regulating interstate commerce,

which the State of New Jersey cannot do under the Dormant Commerce Clause.

       141.    In part because they are attempts to regulate protected speech, and not reasonably

related to any valid investigation of fraud, the Attorney General’s actions in issuing the Subpoena

and initiating the related investigation deprive Smith & Wesson of constitutionally protected

interests—including time, financial expenditures, and other resources—without due process of

law.

       142.    Additionally, the Attorney General’s public statements, conduct, and actions in

issuing the Subpoena and initiating the related investigation assist the anti-Second Amendment

Activists’ goal of creating the risk of debilitating financial and reputational harm for Smith &

Wesson, and forcing Smith & Wesson to expend significant financial resources in defending

against legal proceedings at the expense of ordinary course business operations.

       143.    The Attorney General’s demonstrated prejudice deprives Smith & Wesson of its

substantive due process right to an unbiased prosecutor. The Attorney General’s political agenda,

and the means and mechanisms he has put into place to drive that political agenda, are clearly

motivating his actions in issuing the Subpoena and initiating the related investigation, neither of

which are aimed at legitimate prosecutorial objectives, or prosecuting unlawful activity.




                                                38
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 39 of 95 PageID: 212




       144.    The due process requirement of a neutral prosecution bars the Attorney General

from injecting his personal interests – in this case, his partisan, political views regarding the

Second Amendment – into any government enforcement effort. When viewed in the light of the

Attorney General’s prior inflammatory statements regarding gun manufacturers and his views on

Second Amendment rights, as well as his improper motive to undermine Second Amendment

rights, it is clear that the Subpoena and investigation are designed to harm Smith & Wesson, both

financially and in the court of public opinion.

       145.    Finally, the AG Complaint and the requested Order to Show Cause establish that

the Attorney General is retaliating against Smith & Wesson for asserting its rights in this Court.

The Attorney General’s actions and statements demonstrate that he is driven by a hostility to Smith

& Wesson’s assertion of its rights. The Attorney General’s filing seeks to instruct Smith & Wesson

on the course of action to follow, demand that Smith & Wesson drop this proceeding, and force

Smith & Wesson to comply with the Subpoena, in the Attorney General’s own words, “irrespective

of the merits” of the case before this Court. To ensure that Smith & Wesson is dissuaded of any

thought of continuing its defense, the Attorney General seeks draconian penalties – including a

complete shutdown of Smith & Wesson’s business activities and protected speech in New Jersey

– which are disproportionate to any identified (and nonexistent) harm.

       146.    The Attorney General’s ends-driven, biased prosecution of Smith & Wesson, the

result of which is pre-ordained, and his retaliation for challenging that prosecution, only serves to

project impropriety and undermine public confidence in his investigation and his office. The

principle of a neutral prosecutor, a bedrock of our system of justice, is designed precisely to avoid

such harms.




                                                  39
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 40 of 95 PageID: 213




                                     CLAIMS FOR RELIEF

     Count I – Violation of Smith & Wesson’s First and Fourteenth Amendment Rights
                     (Retaliation – First Amendment Right to Petition)

        147.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 146 of this

Amended Complaint as if fully set forth herein.

        148.    The First Amendment protects the right “to petition the Government for a redress

of grievances.” This Petition Clause applies to the states through the Fourteenth Amendment.

        149.    By filing the instant lawsuit in this Court to vindicate its rights, Smith & Wesson

engaged in constitutionally protected conduct.

        150.    The Attorney General engaged in retaliatory action in response to Smith & Wesson

filing its Complaint by moving to enforce the Subpoena in New Jersey and seeking the remedy of

a total shutdown of Smith & Wesson’s sales and protected speech. This draconian step would be

sufficient to deter a person of ordinary firmness from exercising his constitutional rights.

        151.    A causal link existed between Smith & Wesson’s constitutionally protected conduct

and the Attorney General’s retaliatory action, because the Attorney General seeks to punish Smith

& Wesson by seeking, in a summary manner, the harshest of sanctions available under the New

Jersey Consumer Fraud Act, as a response to Smith & Wesson seeking to assert its constitutional

rights in this Court.

    Count II – Violation of Smith & Wesson’s First and Fourteenth Amendment Rights
               (Retaliation – First Amendment Right to Freedom of Speech)

        152.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 151 of this

Amended Complaint as if fully set forth herein.

        153.    The First Amendment protects the right to freedom of speech. Through the

Fourteenth Amendment, this right is applicable to the states, which cannot abridge it.


                                                  40
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 41 of 95 PageID: 214




        154.    By expressing certain views on the Second Amendment and related subjects, Smith

& Wesson engaged in constitutionally protected conduct.

        155.    The Attorney General engaged in retaliatory action in response to Smith & Wesson

expressing its views by initiating a campaign of intimidation against the company, launching an

investigation, issuing the Subpoena, and filing an enforcement action in New Jersey state court, in

which he seeks the remedy of a total shutdown of Smith & Wesson’s sales and protected speech.

These steps would be sufficient to deter a person of ordinary firmness from exercising his

constitutional rights.

        156.    A causal link existed between Smith & Wesson’s constitutionally protected conduct

and the Attorney General’s retaliatory action, because the Attorney General’s statements reveal

that he has specifically targeted Smith & Wesson, and because he seeks to punish Smith & Wesson

by seeking, in a summary manner, the harshest of sanctions available under the New Jersey

Consumer Fraud Act, as a response to Smith & Wesson expressing its political and policy views.

    Count III – Violation of Smith & Wesson’s First and Fourteenth Amendment Rights
         (Unlawful Viewpoint Discrimination and Restriction of Political Speech)

        157.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 156 of this

Complaint as if fully set forth herein.

        158.    The focus of the Attorney General’s Subpoena is on one side of a political policy

debate regarding opinions and legal issues, and the Subpoena was issued in an effort to silence,

intimidate, and deter Smith & Wesson and others possessing a particular viewpoint from

participating in that debate. The Subpoena itself violates, and any effort to enforce the Subpoena

would further violate, the rights provided to Smith & Wesson by the First Amendment of the

United States Constitution, made applicable to the State of New Jersey by the Fourteenth

Amendment.
                                                41
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 42 of 95 PageID: 215




        159.    The Attorney General’s Subpoena is an impermissible viewpoint-based restriction

on protected speech, and it burdens Smith & Wesson’s political speech. The Attorney General

issued the Subpoena based on his disagreement with Smith & Wesson’s opinions and advocacy

on behalf of Second Amendment issues and based on Smith & Wesson’s status as a manufacturer,

distributor, and seller of firearms.

        160.    Even if the Subpoena had not been issued for that illegal purpose, it would still

violate the First Amendment because it burdens Smith & Wesson’s political speech without being

substantially related to any compelling governmental interest. The Subpoena cannot survive strict

scrutiny review.

    Count IV – Violation of Smith & Wesson’s First and Fourteenth Amendment Rights
                                   (Compelled Speech)

        161.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 160 of this

Complaint as if fully set forth herein.

        162.    The First Amendment protects the right to freedom of speech. Through the

Fourteenth Amendment, this right is applicable to the states, which cannot abridge it.

        163.    Forced speech that requires the private speaker to embrace a particular government-

favored message is per se unconstitutional.

        164.    The Attorney General’s investigation, Subpoena, and enforcement action in state

court all seek to punish Smith & Wesson for purportedly not disclosing in marketing and

advertising that permits or licenses are required in New Jersey to own and carry a firearm. To the

extent that the Attorney General seeks to have Smith & Wesson agree with those political and

public policy issues, it constitutes compelled speech.




                                                42
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 43 of 95 PageID: 216




        165.    There is no compelling reason to compel Smith & Wesson’s speech in this regard,

nor is the relief sought by the Attorney General narrowly tailored to achieve the Attorney General’s

objective, as citizens are presumed to have knowledge of relevant laws.

        166.    Additionally, in the commercial speech context, compelled disclosures are only

permissible if they present purely factual and uncontroversial information about the terms under

which services will be available.

        167.    Gun control laws generally and New Jersey’s concealed carry laws specifically are

anything but an “uncontroversial” topic.

        168.    There is no substantial interest on the part of the State of New Jersey to compel

speech in this manner. Nor does the relief sought by the Attorney General in state court advance

any such interest, if any exists.

        169.    An affirmative requirement that Smith & Wesson be compelled to disclose a permit

or license requirement would be more extensive than necessary to serve any interest articulated by

the Attorney General.

    Count V – Violation of Smith & Wesson’s First and Fourteenth Amendment Rights
                                   (Prior Restraint)

        170.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 169 of this

Complaint as if fully set forth herein.

        171.    The First Amendment protects the right to freedom of speech. Through the

Fourteenth Amendment, this right is applicable to the states, which cannot abridge it.

        172.    Through his state court enforcement action, the Attorney General seeks a total ban

on Smith & Wesson’s speech in the State of New Jersey.

        173.    Such a ban would constitute a prior restraint of speech, which is subject to a heavy

presumption against constitutional validity.
                                                 43
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 44 of 95 PageID: 217




        174.    There is no compelling reason to enact a prior restraint on all of Smith & Wesson’s

speech in this regard, nor is ban sought by the Attorney General narrowly tailored to achieve the

Attorney General’s objective, if such a valid objective exists.

    Count VI – Violation of Smith & Wesson’s First and Fourteenth Amendment Rights
                 (Unlawful Restriction of Protected Commercial Speech)

        175.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 174 of this

Complaint as if fully set forth herein.

        176.    Defendants’ Subpoena was issued in an effort to silence, intimidate, and deter

Smith & Wesson’s ability to speak in the commercial marketplace.               The Subpoena itself

contravenes, and any effort to enforce the Subpoena would further contravene, the rights provided

to Smith & Wesson by the First Amendment of the United States Constitution, made applicable to

the State of New Jersey by the Fourteenth Amendment.

        177.    The Attorney General’s Subpoena is an impermissible restriction on Smith &

Wesson’s commercial speech, and it burdens Smith & Wesson’s commercial speech.

        178.    Defendants cannot survive the heightened scrutiny review attendant to Smith &

Wesson’s commercial speech because Smith & Wesson’s speech pertains to lawful commercial

transactions and, being grounded in opinion, cannot be misleading.

        179.    There is no substantial interest on the part of the State of New Jersey to regulate

speech in this manner. Nor does the relief sought by the Attorney General in state court advance

any such interest, if any exists.

        180.    Regulation of Smith & Wesson’s speech would be more extensive than necessary

to serve any interest articulated by the Attorney General, if such a valid objective exists.




                                                 44
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 45 of 95 PageID: 218




  Count VII – Violation of Smith & Wesson’s Second and Fourteenth Amendment Rights

        181.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 180 of this

Complaint as if fully set forth herein.

        182.    The Subpoena violates Smith & Wesson’s rights under the Second Amendment of

the United States Constitution, as made applicable to the State of New Jersey by the Fourteenth

Amendment.

        183.    Specifically, (1) the Subpoena inhibits Smith & Wesson’s ability to engage in the

lawful manufacture, distribution, and sale of firearms to consumers; and (2) issuance of the

Subpoena was motivated by an intent to infringe upon Smith & Wesson’s Second Amendment

rights and chill its exercise of those rights.

       Count VIII – Violation of Citizens’ Second and Fourteenth Amendment Rights

        184.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 183 of this

Complaint as if fully set forth herein.

        185.    The Subpoena violates citizens’ rights to bear arms under the Second Amendment,

as made applicable to the State by the Fourteenth Amendment, by interfering with Smith &

Wesson’s ability to manufacture, distribute, and sell firearms, which by extension impedes and

places an undue burden on citizens’ ability to exercise their right to own and bear arms.

        186.    Smith & Wesson has standing to bring this constitutional claim on behalf of third

parties because it is an interested party. Because the Subpoena was issued to Smith & Wesson,

citizens have no means to seek judicial recourse as to the Subpoena and its effects.

        187.    The Subpoena and related investigation are motivated by the Attorney General’s

desire to prevent New Jersey residents from exercising their Second Amendment rights, and to

chill citizens’ exercise of those rights, by harassing and intimidating Plaintiffs.

                                                  45
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 46 of 95 PageID: 219




                          Count IX – Violation of Equal Protection Rights
                          Fourteenth Amendment to the U.S. Constitution

       188.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 187 of this

Complaint as if fully set forth herein.

       189.    The Subpoena and related investigation violate the Fourteenth Amendment’s Equal

Protection Clause because Smith & Wesson is being treated differently than similarly situated

entities. More specifically, non-firearm manufacturer businesses that sell consumer products are

not being targeted by these types of sweeping and overreaching administrative subpoenas and

coordinated campaigns to inhibit and prohibit their lawful business activities or to chill the desires

of their customers to purchase their products.

       190.    Defendants have selectively targeted Smith & Wesson for improper reasons,

because the Attorney General’s ideological beliefs and political agenda, as evidenced by his

ongoing campaign against lawful firearm ownership and proponents of the Second Amendment,

lies squarely at odds with Smith & Wesson’s own political viewpoints.

                            Count X – Violation of Due Process Rights,
                    Fifth and Fourteenth Amendments to the U.S. Constitution

       191.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 190 of this

Complaint as if fully set forth herein.

       192.    The Subpoena and related investigation violate Smith & Wesson’s substantive due

process rights to a neutral, disinterested prosecutor under the due process clause of the Fifth

Amendment to the United States Constitution, as made applicable to states by the Fourteenth

Amendment.




                                                 46
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 47 of 95 PageID: 220




       193.    The Attorney General has made his opinions clearly known through public

statements, his actions and policies, and his propounding of the “NJGUNSTATS” reports, which

are fundamentally and methodologically flawed as set forth above.

       194.    The proceedings are further tainted by the Attorney General’s hiring of “Firearms

Counsel” as well as the existence of the contingency fee arrangement. The Subpoena is merely

the tip of a spear aimed at Smith & Wesson by a coalition of the State of New Jersey, law firms,

and third-party groups, all aimed at “taking matters into their own hands” to bring down Smith &

Wesson and other firearms manufacturers.

       195.      Moreover, the Attorney General’s lack of impartiality is further demonstrated,

standing alone, by his issuance of the Subpoena under the New Jersey Consumer Fraud Act, in

that the opinions and political viewpoints targeted by the Subpoena cannot constitute fraud.

       196.    Rather, the Attorney General’s statements and conduct, as set forth above,

demonstrate that the Subpoena is not about “fraud”, and that he has targeted Smith & Wesson

based on a bias against gun manufacturers. The Attorney General, who is clearly biased with

regard to Second Amendment issues, is prosecuting Smith & Wesson for its views on those issues.

   Count XI – Violation of Smith & Wesson’s Fourth and Fourteenth Amendment Rights

       197.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 196 of this

Complaint as if fully set forth herein.

       198.    The Attorney General’s Subpoena contravenes the rights provided to Smith &

Wesson by the Fourth Amendment’s proscription of unreasonable searches and seizures, made

applicable to the states by the Fourteenth Amendment.

       199.    The Subpoena is an unreasonable search and seizure because it is vastly overbroad,

seeks information related to opinion or the basis of a legal position, demands information about


                                               47
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 48 of 95 PageID: 221




lawful conduct that is protected under the First, Second, and Fourteenth Amendments, is not

reasonably related to any legitimate investigative purpose, and is overly burdensome.

           Count XII – Preemption, Protection of Lawful Commerce in Arms Act

       200.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 199 of this

Complaint as if fully set forth herein.

       201.    The Subpoena and related investigation are preempted by the Protection of Lawful

Commerce in Arms Act (“PLCAA”).

       202.    The PLCAA requires a court to dismiss any “civil action or proceeding or an

administrative proceeding brought by any person against a manufacturer or seller of a qualified

product, or a trade association, for damages, punitive damages, injunctive or declaratory relief,

abatement, restitution, fines, or penalties, or other relief, resulting from the criminal or unlawful

misuse of a [firearm] by the person or a third party[,]” 15 U.S.C. § 7902(5)(A) (emphasis added).

       203.    The Attorney General’s decision to conduct this investigation and issue this

Subpoena was motivated by, and “result[s] from”, the “criminal [and] unlawful misuse of

[firearms] by . . . third part[ies]” throughout the State of New Jersey and elsewhere.

       204.    Although the PLCAA’s preemption/dismissal provision does not apply to “an[y]

action in which a manufacturer or seller of a [firearm] knowingly violated a state or federal statute

applicable to the sale or marketing of the product, [where] the violation was a proximate cause of

the harm for which relief is sought,” 15 U.S.C. § 7903(5)(A)(iii), Smith & Wesson has not

“knowingly violated” the New Jersey Consumer Protection Act, and—even if it did—any violation

would not “[be] a proximate cause of the harm for which relief is sought.”




                                                 48
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 49 of 95 PageID: 222




                  Count XIII – Violation of the Dormant Commerce Clause

       205.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 204 of this

Complaint as if fully set forth herein.

       206.    The Subpoena and related investigation violate the Dormant Commerce Clause.

       207.    Article I, Section 8 of the United States Constitution grants Congress the exclusive

authority to regulate interstate commerce and thus prohibits the states from imposing an undue

burden on interstate commerce and from regulating conduct occurring wholly beyond their

borders.

       208.    Smith & Wesson’s advertising and marketing campaigns are not specifically

focused on the State of New Jersey, but rather a broader market throughout the United States.

       209.    By seeking to regulate Smith & Wesson’s advertisements in New Jersey, the

Attorney General in reality seeks to regulate speech and business conduct that occurs almost

entirely outside New Jersey. The Attorney General’s actions necessarily and unduly burden Smith

& Wesson’s ability to advertise and speak throughout the United States.

       210.    Because the State and the Attorney General seek to regulate and burden out-of-state

speech, or attendant lawful commerce through the Subpoena, the State improperly encroaches on

Congress’s exclusive authority to regulate interstate commerce and violates the Dormant

Commerce Clause.

   Count XIV – Injunctive Relief Prohibiting Defendants from Enforcing the Subpoena.

       211.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 210 of this

Complaint as if fully set forth herein.

       212.    This Court has the authority to provide injunctive relief in order to ensure that

public officers and officials act within the bounds of their lawful powers.


                                                49
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 50 of 95 PageID: 223




        213.    Smith & Wesson seeks an injunction as to Defendants preventing them from

enforcing the Subpoena.

        214.    Smith & Wesson has a substantial likelihood of success on the merits.

        215.    Smith & Wesson will suffer irreparable injury if an injunction is not granted.

        216.    An injunction will not substantially injure other interested parties, in that there can

be no injury to Defendants for not being able to prosecute or investigate Smith & Wesson for

lawful activity, nor is there any harm to Defendants arising from a brief delay to await a ruling on

the merits of this matter.

        217.    The public interest would be furthered by the injunction because constitutional

rights are at stake, and because the public has an interest in preserving the principle of prosecutorial

neutrality.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully pray that this Court:

        218.    Enjoin any proceedings in the state courts of New Jersey to enforce the Subpoena;

        219.    Enjoin Defendants from enforcing the Subpoena;

        220.    Issue a declaratory judgment pursuant to 28 U.S.C. § 2201, declaring that the

Subpoena and related investigation violate Smith & Wesson’s rights under the First, Second,

Fourth, Fifth, and Fourteenth Amendments to the United States Constitution;

        221.    Issue a declaratory judgment pursuant to 28 U.S.C. § 2201, declaring that the

Subpoena and related investigation violate New Jersey citizens’ rights under the Second

Amendment to the United States Constitution;




                                                  50
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 51 of 95 PageID: 224




       222.    Issue a declaratory judgment pursuant to 28 U.S.C. § 2201, declaring that the

Subpoena and related investigation are preempted by the Protection of Lawful Commerce in Arms

Act;

       223.    Issue a declaratory judgment pursuant to 28 U.S.C. § 2201, declaring that the

Subpoena and related investigation violate the Dormant Commerce Clause and the Supremacy

Clause of the United States Constitution;

       224.    Award Plaintiffs such costs and reasonable attorney’s fees to which it might be

entitled by law; and

       225.    Award such other relief as this Court may deem just and proper.


                                                   Respectfully submitted,

Dated: March 10, 2021                               s/ Christopher M. Strongosky
                                                   Christopher M. Strongosky
                                                   Amanda Laufer Camelotto
                                                   DLA PIPER LLP (US)
                                                   51 John F. Kennedy Parkway
                                                   Suite 120
                                                   Short Hills, New Jersey 07078-2704
                                                   Tel: 973-520-2550
                                                   christopher.strongosky@dlapiper.com
                                                   amanda.camelotto@dlapiper.com

                                                   Joseph A. Turzi (admitted pro hac vice )
                                                   Edward S. Scheideman (admitted pro hac
                                                   vice)
                                                   DLA PIPER LLP (US)
                                                   500 Eighth Street, NW
                                                   Washington, DC 20004
                                                   Tel: (202) 799-4000
                                                   joe.turzi@dlapiper.com
                                                   edward.scheideman@dlapiper.com

                                                   Attorneys for Plaintiffs
                                                   Smith & Wesson Brands, Inc.
                                                   Smith & Wesson Sales Company
                                                   Smith & Wesson Inc.
                                              51
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 52 of 95 PageID: 225




                        Exhibit 1
        Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 53 of 95 PageID:
                                                                  Registered        226
                                                                             Agent Solutions, Inc.
                                                                                                                                                      Corporate Mailing Address
                                                                                                                                                      1701 Directors Blvd.
                                                                                                                                                      Suite 300
                                                                                                                                                      Austin, TX 78744
                                                                                                                                                      Phone: (888) 705-RASi (7274)



                                                SERVICE OF PROCESS RECEIPT
10/14/2020
Tina Rettura
                                                                                                                      NOTICE OF CONFIDENTIALITY
SMITH & WESSON SALES COMPANY
                                                                                                                      This notice and the information it contains are
Legal Department                                                                                                      intended to be a confidential communication only to
2100 Roosevelt Avenue                                                                                                 the individual and/or entity to whom it is addressed.
                                                                                                                      If you have received this notice in error, immediately
Springfield, MA 01104 USA                                                                                             call our SOP Department at (888) 705-7274.


RE: SMITH & WESSON SALES COMPANY

This receipt is to inform you that Registered Agent Solutions, Inc. has received a Service of Process on behalf of the
above-referenced entity as your registered agent and is hereby forwarding the attached document(s) for your immediate
review. A summary of the service is shown below; however, it is important that you review the attached document(s) in
their entirety for complete and detailed information.
For additional information and instruction, contact the document issuer: DEPUTY ATTORNEY GENERAL


   SERVICE INFORMATION                                                                                   RASi REFERENCE INFORMATION
   Service Date:                        10/14/2020                                                       Service No.:                         0151940
   Service Time:                        8:00AM EDT                                                       RASi Office:                         New Jersey
   Service Method:                      ATTORNEY GENERAL REP.                                            Rec. Int. Id.:                       JLW

   CASE INFORMATION                                                                                      ANSWER / APPEARANCE INFORMATION
   Case Number:                         N/A                         11/13/2020         (Be sure to review the document(s)
                                                                                       for any required response dates)
   File Date:                           10/13/2020
   Jurisdiction:                        NEW JERSEY DIVISION OF CONSUMER AFFAIRS
   Case Title:                          RE: DOCUMENTS REGARDING ADVERTISEMENTS FOR MERCHANDISE

   AGENCY / PLAINTIFF INFORMATION
   Firm/Issuing Agent:                  DEPUTY ATTORNEY GENERAL
   Attorney/Contact:                    CHANEL VAN DYKE
   Location:                            New Jersey
   Telephone No.:                       N/A

   DOCUMENT(S) RECEIVED & ATTACHED
   Subpoena
   Affidavit / Certification




   ADDITIONAL NOTES




   Questions or Comments... Should you have any questions or need additional assistance, please contact the SOP Department at (888) 705-7274.
   You have been notified of this Service of Process by Insta-SOP Delivery, a secure email transmission. The transmitted documents have also been uploaded to your Corpliance account. RASi
   offers additional methods of notification including Telephone Notification and FedEx Delivery. If you would like to update your account's notification preferences, please log into your Corpliance
   account at www.rasi.com.


                                                                          Thank you for your continued business!
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 54 of 95 PageID: 227


                                                                         rt"
                                                                           ;N
                                                                              Sr4.1,
                                                                  4,fr
GURBIR S. GREWAL
ATTORNEY GENERAL OF NEW JERSEY
Division of Law
124 Halsey Street - 56 Floor
P.O. Box 45029
                                                                                ,154ERITy
Newark, New Jersey 07101
Attorney for New Jersey Division of Consumer Affairs

By:     Chanel Van Dyke
        Deputy Attorney General
        Chanel.VanDyke@law.njoag.gov


                                ADMINISTRATIVE ACTION
                                SUBPOENA DUCES TECUM

THE STATE OF NEW JERSEY to:                  Smith & Wesson Sales Co., Inc.
                                             A/K/A American Outdoor Brands Sales Co.
                                             A/K/A Smith & Wesson Corp.
                                             2100 Roosevelt Avenue
                                             Springfield, Massachusetts 01104

                                             c/o    Registered Agent Solutions, Inc.
                                                    208 West State Street
                                                    Trenton, NJ 08608

        YOU ARE HEREBY COMMANDED to produce to the New Jersey Division of Consumer

Affairs, Office of Consumer Protection ("Division") through Chanel Van Dyke, Deputy Attorney

General, at 124 Halsey Street, 5th Floor, Newark, NJ, 07101, on or before November 13, 2020, at

10:00 A.M., the following:

               The Documents in the attached Schedule A; and

               Your completed Certification of Compliance.

        You may produce the Documents and information identified in the attached Schedule A on

or before the return date in electronic form, in a format compliant with Exhibit A, to Chanel Van

Dyke,     Deputy    Attorney     General,    who     may     be     contacted       by      email   at


                                               1
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 55 of 95 PageID: 228




Chanel.VanDykertilaw.njoag.gov. In the alternative, You may produce the Documents and

information identified in the attached Schedule A on or before the return date at the address listed

above by Certified Mail, Return Receipt Requested, addressed to the attention of Chanel Van

Dyke, Deputy Attorney General. You may, at Your option and expense, provide certified, true

copies in lieu of the original Documents identified in the attached Schedule by completing and

returning the Certification attached hereto.

        Failure to comply with this Subpoena may render You liable for contempt of Court and

such other penalties as provided by law. This Subpoena is issued pursuant to the authority of the

New Jersey Consumer Fraud Act, N.J.S.A. 56:8-1 to -226, specifically N.J.S.A. 56:8-3 and 56:8-

4.



Date:   10/13/20



 Is! Chanel Van Dt'ke
Chanel Van Dyke
Deputy Attorney General




                                                2
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 56 of 95 PageID: 229




                                         PROOF OF SERVICE

         I,                           , being of full age, certify that on

2020,         at   approximately,                       I   served    the    within     Subpoena      on

                                    at                                                , by exhibiting the

Subpoena to                           and leaving a true copy thereof with said individual.

         I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.




Dated:                              , 2020




                                                    1
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 57 of 95 PageID: 230




                          CERTIFICATION OF COMPLIANCE

      I,                                            , certify as follows:

1.    I am employed by Smith & Wesson Sales Co., Inc. in the position of


2.    Smith & Wesson Sales Co., Inc.'s productions and responses to the Subpoena of the
      Attorney General of the State of New Jersey, dated October 13, 2020 (the "Subpoena")
      were prepared and assembled under my personal supervision;

3.    I made or caused to be made a diligent, complete, and comprehensive search for all
      Documents and information requested by the Subpoena, in full accordance with the
      instructions and definitions set forth in the Subpoena;

4.    Smith & Wesson Sales Co., Inc.'s production and responses to the Subpoena are complete
      and correct to the best of my knowledge and belief;

5.    No Documents or information responsive to the Subpoena have been withheld from Smith
      & Wesson Sales Co., Inc.'s production and responses, other than responsive Documents or
      information withheld on the basis of a legal privilege or doctrine;

6.    All responsive Documents or information withheld on the basis of a legal privilege or
      doctrine have been identified on a privilege log composed and produced in accordance with
      the instructions in the Subpoena;

7.    The Documents contained in Smith & Wesson Sales Co., Inc.'s productions and responses
      to the Subpoena are authentic, genuine, and what they purport to be;

8.    Attached is a true and accurate record of all Persons who prepared and assembled any
      productions and responses to the Subpoena, all Persons under whose personal supervision
      the preparation and assembly of productions and responses to the Subpoena occurred, and
      all Persons able competently to testify: (a) that such productions and responses are
      complete and correct to the best of such Person's knowledge and belief; and (b) that any
      Documents produced are authentic, genuine, and what they purport to be; and

9.    Attached is a true and accurate statement of those requests under the Subpoena as to which
      no responsive Documents were located in the course of the aforementioned search.
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 58 of 95 PageID: 231




         I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.



Dated:
                                              Name (signature)



                                              Name (print)



                                              Title or Position




                                                 2
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 59 of 95 PageID: 232




                             INSTRUCTIONS AND DEFINITIONS

A.      INSTRUCTIONS

       1.      The Subpoena requests that follow are continuing in nature, and thus, You have a
continuing obligation to timely serve supplemental responses if You locate or obtain additional,
more complete, or new information or Documents after Your response is due.

        2.     This Subpoena is directed to Smith & Wesson, as well as its owners, officers,
directors, shareholders, founders, managers, agents, servants, employees, representatives,
attorneys, corporations, divisions, subsidiaries, affiliates, successors, assigns, or any other
Person(s) acting or purporting to act on its behalf

      3.      Unless otherwise specifically stated, the period of time encompassed by this
Subpoena shall be from October 13, 2010, up to and Including the date of Your response to the
Subpoena.

       4.     No Subpoena request(s) should be construed to limit the scope of any other
Subpoena request(s), or of any Definition set forth below. No subpart of any Subpoena request
should be construed to limit the scope of any other subpart of such Subpoena request.

        5.     Unless otherwise specifically stated, capitalized terms are defined as set forth in the
Definitions below.

       6.      You are reminded of Your obligations under law to preserve Documents and
information relevant or potentially relevant to this Subpoena from destruction or loss, and of the
consequences of, and penalties available for, spoliation of evidence. No agreement, written or
otherwise, purporting to modify, limit, or otherwise vary the terms of this Subpoena, shall be
construed in any way to narrow, qualify, eliminate, or otherwise diminish Your aforementioned
preservation obligations. Nor shall You act, in reliance upon any such agreement or otherwise, in
any manner inconsistent with Your preservation obligations under law. No agreement purporting
to modify, limit, or otherwise vary Your preservation obligations under law shall be construed as
in any way narrowing, qualifying, eliminating, or otherwise diminishing such aforementioned
preservation obligations, nor shall You act in reliance upon any such agreement, unless a Deputy
Attorney General confirms or acknowledges such agreement in writing, or makes such agreement
a matter of record in open court.

       7.      The Subpoena calls for all responsive Documents or information in Your
possession, custody, or control. This Includes Documents or information possessed or held by any
of Your officers, directors, shareholders, founders, managers, agents, servants, employees,
representatives, attorneys, corporations, divisions, affiliates, subsidiaries, successors, assigns, or
any Persons from whom You could request Documents or information. If Documents or
information responsive to a request in this Subpoena are in Your control, but not in Your
possession or custody, You shall promptly Identify the Person with possession or custody.




                                                  3
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 60 of 95 PageID: 233




        8.      If there are no Documents responsive to any particular Subpoena request, You shall
so certify in writing in the Certification of Compliance attached hereto, identifying the paragraph
number(s) of the Subpoena request concerned.

        9.      When a Subpoena request requires both privileged and non-privileged Documents,
the non-privileged Documents must be produced to the fullest extent possible without thereby
disclosing the privileged Documents. When a response Includes Documents that have been
redacted or otherwise altered on the basis of privilege, any redaction or alteration must be clearly
visible on the Document.

       10.     If a Subpoena request requires the production of Documents the form and/or
content of which has changed over the relevant period, You must identify the period of time during
which each such Document was used and/or otherwise was in effect.

        11.     Unless otherwise specifically indicated, each and every Document produced shall
be Bates-stamped or Bates-labeled or otherwise consecutively numbered, without disrupting or
altering the form, sequence, organization, or other order or layout in which such Documents were
maintained before production, and the Person making such production shall Identify the
corresponding Subpoena request number(s) to which each Document or group of Documents
responds.

       12.    Electronically Stored Information should be produced in the format specified in the
attached Exhibit A.

        13.     Regardless of whether a production is in electronic or paper format, each Document
shall be produced in the same form, sequence, organization, or other order or layout in which it
was maintained before production, Including production of any Document or other material
indicating filing or other organization. Such production shall Include any file folder, file jacket,
cover, or similar organizational material, as well as any folder bearing any title or legend that
contains no Document. Likewise, all Documents that are physically attached to each other in Your
files shall remain so attached in any production; or if such production is electronic, shall be
accompanied by notation or information sufficient to indicate clearly such physical attachment.

       14.      For each Document withheld from production on the ground of privilege or other
legal doctrine, regardless of whether a production is electronic or in hard copy, You shall insert
one or more placeholder page(s) in the production bearing the same Bates number(s) borne by the
Document withheld, in the sequential place(s) originally occupied by the Document before it was
removed from the production.

        15.    If one or more Documents or any portions thereof requested herein are withheld
under a claim of privilege or otherwise, identify each Document or portion thereof as to which the
objection is made, together with the following information:

               a.      The Bates-stamp, Bates-label, or other consecutive numbering of the
                       Document or portion thereof as to which the objection is made;



                                                 4
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 61 of 95 PageID: 234




               b.      Each author or maker of the Document;

               c.     Each addressee or recipient of the Document or Person to whom its contents
                      were disclosed or explained;

               d.     The date thereof;

               e.     The title or description of the general nature of the subject matter of the
                      Document and the number of pages;

               f.     The present location of the Document;

               g.     Each Person who has possession, custody, or control of the Document;

               h.     The legal ground for withholding or redacting the Document; and

               i.     If the legal ground is attorney-client privilege, You shall indicate the name
                      of the attorney(s) whose legal advice is sought or provided in the Document.

        16.    In the event that any Document which would have been responsive to this Subpoena
was formerly in Your possession, custody, or control but is no longer available, no longer exists,
or has been destroyed or discarded, Identify that Document and also Include:

               a.     A detailed description of the nature of such Document and its contents;

               b.     The Identity of the Person(s) who prepared such Document and its contents;

               c.     The Identity of the Person(s) who have seen or had possession of such
                      Document;

               d.     The date(s) on which such Document was prepared, transmitted,             or
                      received;

               e.     The date(s) on which such Document became unavailable;

               f.     The reason why such Document is unavailable, Including whether it was
                      misplaced, destroyed, discarded, or transferred;

               g.     For each such Document destroyed or transferred, the conditions of and
                      reasons for such destruction or transfer and the Identity of the Person(s)
                      requesting and/or performing such destruction or transfer; and

              h.      The Identity of all Persons with knowledge of any portion of the contents
                      of the Document.




                                                5
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 62 of 95 PageID: 235




       18.    A copy of the Certification of Compliance provided herewith shall be completed
and executed by all natural Persons supervising or participating in compliance with this Subpoena,
and You shall submit such executed Certification(s) of Compliance with Your response to this
Subpoena.

        19.     In a schedule attached to the Certification of Compliance provided herewith, You
shall Identify the natural Person(s) who prepared or assembled any productions or responses to
this Subpoena. You shall further Identify the natural Person(s) under whose personal supervision
the preparation and assembly of productions and responses to this Subpoena occurred. You shall
further Identify all other natural Person(s) able competently to testify: (a) that such productions
and responses are complete and correct to the best of such Person's knowledge and belief; and (b)
that any Documents produced are authentic, genuine, and what they purport to be.

        20.     You shall produce a copy of all written or otherwise recorded instructions prepared
by You concerning the steps taken to respond to this Subpoena. For any unrecorded instructions
given, You shall provide a written statement under oath from the Person(s) who gave such
instructions that details the specific content of the instructions and any Person(s) to whom the
instructions were given.

       21.     No agreement purporting to modify, limit, or otherwise vary this Subpoena shall be
valid or binding, and You shall not act in reliance upon any such agreement, unless a Deputy
Attorney General confirms or acknowledges such agreement in writing, or makes such agreement
a matter of record in open court.

B.     DEFINITIONS

        1.      "Advertisement" shall be defined in accordance with N.J.S.A. 56:8-1(a) and/or
N.J.A.C. 13:45A-9.1, and Includes the Smith & Wesson Website, mailings, brochures, catalogs,
periodicals, activity on Social Media, sponsored content, promotional materials, podcast content,
and activity on the internet. This definition applies to other forms of the word "Advertisement,"
Including "Advertise(s)" and "Advertising."

       2.      "All" means each and every.

       3.      "Any" includes "all" and vice versa.

       4.     "Claim(s)" means All statements, representations, implications, messages, or
suggestions made by Any Advertisement, commercial, endorsement, or other Communication.

        5.      "Communication(s)" means any conversation, discussion, letter, email, text
message, Social Media message or post, memorandum, meeting, note, picture, post, biog, or any
other transmittal of information or message, whether transmitted in writing, orally, electronically,
or by any other means, and shall Include any Document that abstracts, digests, transcribes, records,
or reflects any of the foregoing. Except where otherwise stated, a request for "Communications"
means a request for All such Communications.

       6.      "Compensation" means a payment in monies, digital currency, or other items for a
provision of Firearms, or other goods, services, or Merchandise.

                                                 6
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 63 of 95 PageID: 236




        7.      "Concerning" means, directly or indirectly, in whole or in part, relating to, referring
to, describing, evidencing, or constituting.

        8.     "Consumer(s)" refers to any Person who is offered Merchandise for Sale.

       9.      "Custodian" means any Person that, as of the date of this Subpoena, maintained,
possessed, or otherwise kept or controlled a Document.

        10.    "Document(s)" Includes All writings, word processing documents, records saved
as a .pdf, spreadsheets, charts, presentations, graphics/drawings, images, emails and any
attachments, instant messages, text messages, phone records, websites, audio files, and any other
Electronically Stored Information. Documents Include originals and non-identical duplicates. If
a printout of an electronic record is a non-identical copy of the electronic version (for example,
because the printout has a signature, handwritten notation, other mark, or attachment not included
in the computer Document), both the electronic version in which the Document was created and
the non-identical copy Document must be produced.

       11.     "Electronically Stored Information" means any Document or information stored or
maintained in electronic format.

       12.     "Firearm(s)" shall be defined in accordance with N.J.S.A. 2C:39-1(f).

       13.     "Handgun(s)" shall be defined in accordance with N.J.S.A. 2C:39-1(k).

        14.     "Identify," "Identity," or "Identification" as applied to a Person, means to give, to
the extent known, the Person's: (a) full legal name, any aliases, or d/b/a, former, or other names;
(b) any parent, subsidiary, officers, employees, or agents thereof; (c) present or last known mailing
and physical address(es), email address(es), and any telephone number(s); and (d) when referring
to a natural Person, the present or last known place of employment.

       15.     "Include" and "Including" shall be construed as broadly as possible and shall mean
"without limitation."

       16.    "Merchandise" shall be defined in accordance with N.J.S.A. 56:8-1(c) and/or
N.J.A.C. 13:45A-9.1, and shall Include Firearms.

       17.     "New Jersey" refers to the State of New Jersey.

       18.   "New Jersey Consumer(s)" refers to Consumers who reside in New Jersey,
maintain a New Jersey IP address, and/or maintain a New Jersey shipping address.

       19.     "Person(s)" shall be defined in accordance with N.J.S.A. 56:8-1(d).

        20.   "Policies" shall Include any procedures, practices, and/or established courses of
action, whether written or oral.

       21.     "Retail Dealer(s)" shall be defined in accordance with N.J.S.A. 2C:39-1(1).



                                                  7
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 64 of 95 PageID: 237




        22.    "Sale(s)" shall be defined in accordance with N.J.S.A. 56:8-1(e).

       23.     "Smith & Wesson" means Smith & Wesson Sales Co., Inc., a/k/a American
Outdoor Brands Sales Co., a/k/a Smith & Wesson Corp. and any of their predecessors, successors,
assigns, present or former parents, subsidiaries, or affiliates, whether direct or indirect; and all
owners, directors, officers, shareholders, founders, partners, managers, employees, agents,
servants, contractors, consultants, representatives, and attorneys of the foregoing, or any other
Persons associated with or acting on behalf of the foregoing, or acting on behalf of any
predecessors, successors, assigns, parents, subsidiaries, or affiliates of the foregoing.

      24.    "Smith & Wesson Website" means the websites located at https://www.smith-
wesson.com/ and hups://www.aob.com/, as well as any other website owned or controlled by
Smith & Wesson through which it Advertises Merchandise.

       25.     "Social Media" means any websites and applications that enable users to create and
store content or to participate in social networking, Including Facebook, Instagram, Snapchat,
TikTok, Twitter, Pinterest, and YouTube.

       26.     "You" and "Your" mean Smith & Wesson.

       27.    The use of the singular form of any word used herein shall include the plural and
vice versa. The use of any tense of any verb includes all other tenses of the verb.

        28.     As used herein, the conjunctions "and" and "or" shall be interpreted conjunctively
and shall not be interpreted disjunctively to exclude any information or Documents otherwise
within the scope of this Subpoena. References to the singular include the plural and references to
the plural include the singular.




                                                 8
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 65 of 95 PageID: 238




                                    SCHEDULE A
                                 DOCUMENT REQUESTS


1.    True, accurate, and complete copies of all Advertisements for Your Merchandise that are
      or were available or accessible in New Jersey Concerning home safety, concealed carry,
      personal protection, personal defense, personal safety, or home defense benefits of a
      Firearm, including a Smith & Wesson Firearm.

2.    True, accurate, and complete copies of all versions and drafts of each Advertisement
      produced in response to Request No. 1 above.

3.    All Documents Concerning any test, study, analysis, or evaluation considered or
      undertaken, whether by You, on Your behalf, or by a third party, which relates to,
      addresses, evaluates, proves, disproves, or substantiates any Claim made in the
      Advertisements produced in response to Request Nos. 1 or 2, Including Documents
      Concerning safety, risks, or performance of the Firearms depicted in such Advertisements.

4.    All Documents Concerning the following topics:

      a.     Whether Smith & Wesson Firearms can be legally carried and concealed by any
             Consumer, Including by New Jersey Consumers, while in New Jersey;

      b.     Whether the concealed carry of a Firearm enhances one's lifestyle;

      c.     Whether it is safer to confront a perceived threat by drawing a Firearm rather than
             seeking to move away from and avoid the source of the perceived threat;

      d.     Whether having a Smith & Wesson Firearm or other Firearm makes a home safer;

      e.     Whether Smith & Wesson Firearms are designed to be more safe, reliable, accurate,
             or effective than Firearms made by other Firearm manufacturers for use in personal
             or home defense or other activities; and

      f.     Whether novice, untrained Consumers could successfully and effectively use a
             Smith & Wesson Firearm for personal or home defense.

5.    All Documents, Including Policies, reports, and findings, Concerning any efforts by You
      to determine whether Your Advertisement of Merchandise complies with New Jersey law.
      If the Documents have changed over time, identify the time period during which each
      Document produced was used by or on behalf of You.

6.    All Documents Concerning the public or personal health, safety, or other risks of: (a)
      keeping a Firearm in the home, (b) carrying a Firearm in public in New Jersey or elsewhere;
      or (c) drawing a Firearm in response to a perceived threat. Such Documents Include any
      studies, reports, news articles, surveys, or Communications, whether created by You, on
      Your behalf, or by a third party, Including Documents Concerning best practices for
      mitigating any such risks.

                                               9
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 66 of 95 PageID: 239




7.    True and correct copies of Your organizational charts for each division (and each
      department therein) which were responsible for the creation, development, or approval of
      the Advertisements produced in response to Request Nos. 1 or 2, or the Advertising,
      marketing, promotion, or Sale of any Firearm depicted in such Advertisements.

8.    All Documents, Including contracts, agreements, and Communications between You and
      any Advertising agency or any other Person employed or retained to assist You, or which
      did assist You, in creating, developing, approving, maintaining, marketing, or distributing
      any of the Advertisements produced in response to Request Nos. 1 or 2, Concerning such
      Advertisements, Including all Compensation provided by You for any such services.

9.    All Documents Concerning All models of Firearms manufactured by You that were sold
      to New Jersey Consumers, and the total Compensation received by You for the Sale of
      Firearms manufactured by You that were sold to New Jersey Consumers.

10.   All Documents, Including contracts and agreements, Concerning any arrangements with
      any Person, Including Retail Dealers, to sell Your Firearms or other Merchandise in New
      Jersey.

11.   All Documents reflecting contracts, agreements, or arrangements with any Person,
      Including Retail Dealers, to use Your Trademark, Advertise Your Merchandise, or
      otherwise make statements about Your Merchandise or Firearms to Consumers, Including
      New Jersey Consumers.

12.   All Documents Concerning:

      a.     any agreement or authorization provided by Smith & Wesson to permit New Jersey
             Retail Dealers to include the Smith & Wesson logo or trademark, Smith & Wesson
             Advertisements, or links to the Smith & Wesson Website on their websites or in
             other Advertising or Communications;

      b.     any coordination, assistance, training, or approval provided by Smith & Wesson to
             Persons in New Jersey, Including Retail Dealers, Concerning the Advertisement,
             marketing, promotion, and/or Sale of Smith & Wesson Firearms;

      d.     any training or promotional materials (Including product displays and customer
             events) provided by Smith & Wesson to Persons in New Jersey, Including Retail
             Dealers, Concerning the Advertisement, marketing, and/or Sale of Smith & Wesson
             Firearms.

13.   Documents Concerning Smith & Wesson's sponsorship, presence, or participation in any
      Firearm shows, exhibitions, or competitions held in New Jersey.

14.   All contracts and agreements between You and any third parties Concerning the
      development, approval, and/or broadcast in whole or in part in New Jersey of the
      Advertisements produced in response to Request Nos. 1 or 2, Including all Compensation
      provided by You for any such services.

                                              10
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 67 of 95 PageID: 240




15.   Documents Concerning any Communications by You or on Your behalf with any television
      network, cable television, digital media, Social Media, radio, or other commercial platform
      relating to the Advertisements available to or accessible by New Jersey Consumers which
      relate to the Advertisements produced in response to Request Nos. 1 or 2, Including drafts
      of such Documents.

16.   Documents Concerning marketing strategies related to the Advertisements produced in
      response to Request Nos. 1 or 2, Including any efforts to distribute or display the
      Advertisements on the internet, any algorithms used for the Advertisements' distribution
      or dissemination, and any research used to Identify and/or target the Persons or
      demographics that the Advertisements would reach.

17.   Documents Concerning any integrated marketing strategy using different Advertising
      venues to reach intended audiences and market Your Firearms in the United States,
      Including New Jersey.




                                             11
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 68 of 95 PageID: 241




                        Exhibit 2
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 69 of 95 PageID: 242
             USX C 000025-21      02/12/2021         Pg 1 of 10 Trans ID. CHC2021300/2




 GURBIR S. GREWAL
 ATTORNEY GENERAL, OF NEW JERSEY
 Division of Law
 124 Halsey Street — 5th Floor
 P.O. Box 45029
 Newark, New Jersey 07101
 Attorney for Plaintiffs

 By:     Chanel Van Dyke (165022015)
         Deputy Attorney General
         (973) 648-7819
         Chanel.VanDyke@law.njoag.gov
                                                          SUPERIOR COURT OF NEW JERSEY
                                                          CI TANURY DIVISION,
                                                          ESSEX COUNTY
                                                          DOCKET NO.

   GURBIR S. GREWAL, Attorney General of the
   State of New Jersey, and KAITLIN A. CARUSO,
   Acting Director of the New Jersey Division of
   Consumer Affairs,                                                         Civil Action

                                            Plaintiffs,

                           v.
                                                                     VERIFIED COMPLAINT
   SMITH & WESSON SALES CO., INC., a/k/a
   AMERICAN OUTDOOR BRANDS SALES
   CO., a/k/a SMITH & WESSON CORP.,

                                          Defendant.


        Plaintiffs Gurbir S. Grewa], Attorney General of the State of New Jersey ("Attorney

 General"), and Kaitlin A. Caruso, Acting Director of the New Jersey Division of Consumer Affairs

 ("Director") (collectively, "Plaintiffs"), by way of this Verified Complaint state:

                                 PRELIMINARY STATEMENT

        1,      The New Jersey Consumer Fraud Act, N.J.S.A. 56:8-1 to -226 ("CFA"), provides

 the Attorney General with broad authority to investigate possible deceptive practices in the

 advertisement, offering for sale, and sale of merchandise. To effectuate that authority, the CFA,
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 70 of 95 PageID: 243
              PSX C 000025-21      02/12/202'             Pg 2 of 10 Trans ID: CHC202130042




  specifically N.J.S.A. 56:8-3 to -4, authorizes the Attorney General to issue subpoenas to any person

  to determine whether the CFA and related statutes and regulations have, in fact, been violated. In

  the event a person fails to respond to such subpoena, the CFA, specifically N.J.S.A. 56:8-6,

  authorizes the Attorney General to obtain from the Superior Court an Order, among other things,

  directing the person to respond to the subpoena and restraining the person from engaging in the

  advertisement, offering for sale, and sale of merchandise until a response has been provided.

         2.       On October 13, 2020, the Division issued an Administrative Subpoena Duces

 Tecum ("Subpoena") to Smith & Wesson Sales Co., Inc., a/kla American Outdoor Brands Sales

 Co., a/k/a Smith & Wesson Corp. ("Smith & Wesson" or "Defendant") requesting documents

  regarding Smith & Wesson's advertising and marketing of firearms. To date, Defendant has

 refused to produce any documents in response to the Subpoena. Pursuant to N.J.S.A. 56:8-8 and

  R. 4:67-1(a), Plaintiffs are entitled to summary relief requiring Defendant to appear and show

 cause why it should not be held in contempt and why it should not be required to immediately

 produce all documents requested in the Subpoena.

                                 JURISDICTION AND PARTIES

         3.       The Attorney General is charged with the responsibility of enforcing the CFA, and

 the Director is charged with the responsibility of administering the CFA on behalf of the Attorney

 General. The Attorney General and the Director have offices located at 124 Halsey Street, Newark,

 New Jersey.

         4.       This action is brought by Plaintiffs pursuant to their authority under the CEA,

 specifically N.J.S.A. 56:8-4 and 56:8-6, and the New Jersey Rules Governing Civil Practice,

 specifically R. 1:9-6(h) and R. 4:67-]. Venue is proper in Essex County, pursuant to R. 4:3-2,

 because it is a county in which Plaintiffs reside.



                                                      2
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 71 of 95 PageID: 244
                 ESX C 000325-21     02V 2/2021          Pg 3 of 10 Trans ID: CHC202130042




            5.       Defendant Smith & Wesson is a for-profit corporation established in Delaware that

 registered to do business in New Jersey on March 5, 2000. Smith & Wesson maintains a principal

 place of business at 2100 Roosevelt Avenue, Springfield, Massachusetts 01104.

            6.       Smith & Wesson's registered agent in New Jersey is Registered Agent Solutions,

 Inc., which maintains a mailing address at 208 West State Street, 'Brenton, New Jersey 08608.

                                      GENERAL ALLEGATIONS

            7.       The Attorney General is charged with protecting consumers from commercial

 practices that violate the CFA, including advertising practices that mislead or fail to disclose

 material facts about merchandise, including firearms.

            8.       The Division commenced an investigation of Smith & Wesson to determine

 whether certain of its advertising and marketing practices violated the CFA and the Advertising

 Regulations or Hazardous Products Regulations promulgated thereunder.

            9.       The preliminary investigation suggests that certain of Smith & Wesson's firearms

 advertisements and marketing available to New Jersey consumers may misrepresent the impact

 owning a firearm has on personal safety anti/or safety in the home. In addition, certain of Smith &

 Wesson's advertisements to New Jersey consumers depict and market the concealed carry of

 firearms while omitting the material fact that, in New Jersey, concealed carry of a firearm requires

 a permit.

        10.          On October 14, 2020, the Division served the Subpoena on Smith & Wesson's

 registered agent in New Jersey. Among other things, the Subpoena sought copies of certain Smith

 & Wesson's advertisements and documents substantiating the safety-related claims depicted

 therein.

        11.          The Subpoena set a November 13, 2020 deadline for Smith & Wesson to respond.



                                                     3
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 72 of 95 PageID: 245
           ESX C 000025-2'       02/12/2021          Pc 4 of 10 Trans ID: CHC202130042




         12.    On November 3, 2020, Smith & Wesson requested a thirty-day extension to

  respond to the Subpoena. When asked for an explanation regarding why such an extension was

  necessary, an Assistant Genera] Counsel for Smith & Wesson described the request as "modest"

  and responded that "we are just not in a position yet to provide any meaningful clarity." The

  Division agreed to extend the return date to December 14, 2020.

         13.    In a letter dated December 14, 2020, Smith & Wesson stated that it was refusing to

  produce any documents in response to the Subpoena. it did not propose any modifications to the

 Subpoena's scope or otherwise engage in a good-faith dialogue; nor did it move to quash the

 Subpoena.

         14.    Rather than filing a motion to quash the filing of the Attorney General and

 Director's Subpoena in this Court, on December 15, 2020, Smith & Wesson filed suit in the United

 States District Court for the District of New Jersey against the Attorney General and the Division,

 Smith & Wesson Brands. Inc. v. Grewal, 20-ev-19047 (D.N.J.). In that action, Smith & Wesson

 alleges that the issuance of the Subpoena investigating potentially misleading or deceptive

 advertising impacting New Jersey consumers violates the U.S. Constitution. Among other things,

 Smith & Wesson claims that as a firearms manufacturer, the representations and depictions it made

 in its advertising constitute constitutionally protected opinion immune from investigation for

 violation of CFA and other state laws. Through its preemptive action, Smith & Wesson not only

 has engaged in forum shopping, but seeks to avoid any investigation into the lawfulness of its

 conduct under New Jersey law.

          5.    To date, Smith & Wesson has failed to produce any docun•mts in response to the

 Subpoena.




                                                 4
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 73 of 95 PageID: 246
              EWK C 30002b-21       02/12/2021         Pg 5   10 rans iD: CH0202130042




                                                 COUNT I

                         VIOLATION OF THE CFA BY DEFENDANT
                       (FAILURE TO COMPLY WITH THE SUBPOENA)

            16.   Plaintiffs repeat and reallege paragraphs 1 through 15 as if more fully set forth

  herein.

            17.   The CPA prohibits:

                  The act, use or employment by any person of any unconscionable
                  commercial practice, deception, fraud, false pretense, false promise,
                  misrepresentation, or the knowing[] concealment, suppression, or
                  omission of any material fact with intent that others rely upon such
                  concealment, suppression or omission, in connection with the sale
                  or advertisement of any merchandise . . . .

                  [N.J.S.A. 56:8-2.]

            18.   Under the CFA, the Attorney General has broad investigatory authority to

  investigate potential violations. Among other things, the CFA provides that:

                  When it shall appear to the Attorney General that a person has
                  engaged in, is engaging in, or is about to engage in any practice
                  declared to be unlawful by this act, or when he believes it to be in
                  the public interest that an investigation should be made to ascertain
                  whether a person in fact has engaged in, is engaging in or is about
                  to engage in, any such practice, he may . . .

                  (c) Examine any merchandise or sample thereof, record, book,
                  document, account or paper as he may deem necessary . . .

                  [N.J.S.A. 56:8-3. 1

            19.   In this regard, the CFA authorizes the Attorney General to issue subpoenas to any

  person:

                  To accomplish the objectives and to carry out the duties prescribed
                  by this act, the Attorney General . . may issue subpoenas to any
                  person, administer an oath or affirmation to any person, conduct
                  hearings in aid of any investigation or inquiry, promulgate such
                  rules and regulations, and prescribe such forms as may be necessary,
                  which shall have the force of law.


                                                   5
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 74 of 95 PageID: 247
           ESX C A0025-21           02/12/2021         PO 6 of 10 Trans ID: CHC202130042




                 [N.J.S.A. 56:8-4.]

         20.     The CFA addresses the failure or refusal of a person to obey a subpoena issued by

 the Attorney General and provides:

                 If any person shall fail or refuse to file any statement or report, or
                 obey any subpoena issued by the Attorney General, the Attorney
                 General may apply to the Superior Court and obtain an order:

                 (a)    Adjudging such person in contempt of court;

                 (b)    Granting injunctive relief without notice restraining the sale
                        or advertisement of any merchandise by such persons;

                 (c)    Vacating, annulling, or suspending the corporate charter of
                        a corporation created by or under the laws of this State or
                        revoking or suspending the certificate of authority to do
                        business in this State of a foreign corporation or revoking or
                        suspending any other licenses, permits or certificates issued
                        pursuant to law to such person which arc used to further the
                        allegedly unlawful practice; and

                 (d)    Granting such other relief as may be required; until the
                        person files the statement or report, or obeys the subpoena.

                 FN.J.S.A. 56:8-6.]

         21.     Defendant is a "person" within the meaning of the CFA, specifically N.J.S.A. 56:8-

 1(d).

         22.     At all relevant times, Defendant has been engaged in the advertisement, offering

 for sale, and sale of firearms, which comprise merchandise within the meaning of the CFA,

 specifically N.J.S.A. 56:8-1(c).

         23.     The Subpoena was issued pursuant to the Attorney General's authority under the

 C1: A, specifically N.J.S.A. 56:8-3 and 56:8-4.

         24.     Defendant has violated the CFA by failing to produce the documents requested in

 the Subpoena.



                                                   6
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 75 of 95 PageID: 248
           ESX C 000025-21        02/12/2021          Pg 7 of 10 Trans ID: CHC202130042




                                      PRAYER FOR RELIEF

         \l'.1.1EREFORE-.... based upon the foregoing allegations, Plaintiffs respectfully request that

  the Court enter an Order:

         (a)    Adjudging Defendant in contempt of Court t'or failing or refusing to obey
                the Subpoena:

         (b)-   Restraining Defendant from engaging in the advertisement, offering for
                sale, or sale of any merchandise until it fully responds to the Subpoena;

         (c)    Directing Defendant to respond fully to the Subpoena within ten (10) days:

         (d)    Enjoining the destruction of any documents specifically requested in the
                Subpoena:

         (Cl    Directing that this matter be heard in a summary manner pursuant to the
                provisions of N.j.S.A. 56:8-8 and R. 4:67-1(a),

         (t)    Directing the assessment of costs and fees, including attorneys' fees. against
                the Defendant for the use of the State of New Jersey, as authorized by
                N.J.S.A. 56:8-11 and N.J.S.A. 56:8-19; and

         (g)    Granting such other relief as the interests of justice may require.

                                               GURBIR S. GREWAL,
                                               ATTORNEY GENERAL, OF NEW JERSEY
                                               Attorney thr Plaintiffs


                                                                / 4      6
                                               By:               ,/,A
                                                       Chanel Van Dyke
                                                                       iv  Ail et_
                                                       Deputy Attorney General

 Dated: February    2021
        Newark. Ncw Jersey.




                                                  7
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 76 of 95 PageID: 249
           ESX C 000025-21         02/12/2021           Pg 8 of 10 Trans ID: CHC202130042




                                    RULE          CERTIFICATION

           certify to the best of my information and belief, the matter in controversy in this action

  involving the aforementioned potential violations of the New Jersey Consumer Fraud Act, N.J.S.A.

  56:8-I to -226, is the subject of an action pending in the United States District Court for the District

  of New Jersey, Smith & Wesson Brands, Inc_ v. Grewal, 20-cv-19047.

          I further certify that the matter in controversy in this action is not the subject of a pending

  arbitration proceeding in this State, nor is any other action or arbitration proceeding contemplated.

  [ certify that there is no other party who should he joined in this action at this time.

                                                 GURBIR S. GREWAL
                                                 ATTORNEY GENERAL OF NEW JERSEY
                                                 Attorney for PlainLiffs

                                                                           1
                                                  By;     L...11.      („71-‘_.v''.--'
                                                          Chanel Van Dyke
                                                          Deputy Attorney General

  Dated: February IPN, 2021
         Newark, New Jersey




                                                    8
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 77 of 95 PageID: 250
            ESX C 000025-21         02/12/2021          Pg 9 of 10 Trans ID: CHC202130042




                      RULE 1:3E-7(c) CERTIFICATION OF COMPLIANCE

          I certify that confidential personal identifiers have been redacted from documents now

  submitted to the court, and will be redacted from all documents submitted in the future in

  accordance with Rule 1:38-7(b)..

                                                  GURBIR S. GREWAL
                                                  ATTORNEY GENERAL OF NEW JERSEY
                                                  Attorney for Plaintiffs



                                                  By:
                                                          11       / 4/
                                                          Chanel Van Dyke-
                                                          Deputv Attorney General
                       rn
  Dated: February id, 2021
         Newark, New Jersey



                               DESIGNATION OF TRIAL COUNSEL

          Pursuant to R. 4:25-4, Chanel Van Dyke, Deputy Attorney General, is hereby designated

  as trial counsel cm behalf of the Plaintiffs.

                                                  GURBIR. S. GREWAL
                                                  ATTORNEY GENERAL OF NEW JERSEY
                                                  Attorney for Plaintiffs




                                                  By:                1 /Pl,"`
                                                          L. _Vti( 1 7
                                                          Chanel Van Dyke      /
                                                          Deputy Attorney General

  Dated: February _ , 2021
         Newark, New Jersey




                                                    9
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 78 of 95 PageID: 251
          ESX C 000025-21         02/12/2021            Pg 10 of 10 Trans ID: CHC202130042




                                           VERIFICATION

          1, Aziza Salikhova, of full age, hereby certify as follows:

          1.      I am an Investigator with the New Jersey Division of Consumer Affairs

   ("Division"), Office of Consumer Protection.

          2.     I have read the foregoing Verified Complaint and on my own personal knowledge

   and review of documents in possession of the Division, I know that the facts set forth herein are

   true and they are incorporated in this certification by reference, except for those alleged upon

   information and belief.

          3.      1 certify that the above statements made by me are true. I am aware that if any of

   the foregoing statements made by me are willfully false, 1 am subject to punishment.




                                                                ic-F    1€
   Dated: February   , 2021
          Newark, New Jersey




                                                   10
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 79 of 95 PageID: 252




                        Exhibit 3
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 80 of 95 PageID: 253




 GURBIR S. GREWAL
 ATTORNEY GENERAL OF NEW JERSEY
 Division of Law
 124 Halsey Street — 5th Floor
 P.O. Box 45029
 Newark, New Jersey 07101
 Attorney for Plaintiffs

 By:    Chanel Van Dyke (165022015)
        Deputy Attorney General
        (973) 648-7819
        Chanel.VanDyke@law.njoag.gov
                                                         SUPERIOR COURT OF NEW JERSEY
                                                         CHANCERY DIVISION,
                                                         ESSEX COUNTY
                                                         DOCKET NO, C-25-21


   GURBIR S. GREWAL. Attorney General of the
   State of New Jersey, and KA1TLIN A. CARUSO,
   Acting Director of the New Jersey Division of
   Consumer Affairs,                                                    Civil Action

                                        Plaintiffs.

                             v.

   SMITH & WESSON SALES CO., NC., a/k/a                        ORDER TO SHOW CAUSE
   AMERICAN OUTDOOR BRANDS SALES CO.,                            SUMMARY ACTION
   a/k/a SMITH & WESSON CORP.,
                               Defendant.



        THIS MATTER being brought before the Court by Chanel Van Dyke, Deputy Attorney

 General, for plaintiffs Gurbir S. Grewal, Attorney General of the State of New Jersey, and Kaitlin

 A. Caruso, Acting Director of the New Jersey Division of Consumer Affairs (collectively,

 "Plaintiffs"), seeking relief by way of summary action pursuant R. 4:67-1(a), based upon facts set

 forth in the Verified Complaint, f3rief and supporting Certification filed herewith; and the Court
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 81 of 95 PageID: 254




  having determined that this matter may be commenced by Order to Show Cause as a summary

  proceeding pursuant to N.J.S.A. 56:8-8, and for good cause shown:

         It is on this 22d     day of _February_, 2021 ORDERED that defendant Smith &

  Wesson Sales Co., Inc. ("Smith & Wesson" or "Defendant") appear and show cause before the

  Superior Court of New Jersey, Essex County, Chancery Division, General Equity Part, at 212

  Washington Street, Newark, New Jersey 07102, subject to the Order of the Honorable Glenn A.

 Grant, J.A.D. dated November 17, 2020, at 2 o'clock in the afternoon_ or as soon thereafter as

 counsel can be heard, on the 18th_day of _March_, 2021, why judgment should not be entered:

         A.     Adjudging the Defendant to be held in contempt of Court for failing or
                refusing to obey the Administrative Subpoena Duces Tecum ("Subpoena")
                issued on October 13, 2020;

         B.     Restraining the Defendant from engaging in the advertisement or sale of
                any merchandise until it fully responds to the Subpoena;

        C.      Directing the Defendant to respond fully to the Subpoena within ten (10)
                days;

        I).     Enjoining the destruction of any documents specifically requested in the
                Subpoena;

        E.      Directing that this matter he heard in a summary manner pursuant to the
                provisions of N.J.S.A. 56:8-8 and R. 4:67-1(a);

        F.      Directing the assessment of costs and fees, including attorneys' fees, against
                the Defendant for the use of the State of New Jersey, as authorized by the
                New Jersey Consumer Fraud Act, N.J.S.A. 56:8-11 and N.J.S.A. 56:8-19;
                and

         G.     Granting such other relief as the interests of justice may require.




                                                  2
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 82 of 95 PageID: 255




         And it is further ORDERED that:

         1.      A copy of this Order to Show Cause, Verified Complaint, Brief, and supporting

 Certification submitted in support of this application be served upon the Defendant personally (or

 by other means ) within 5_ days of the date hereof, in accordance with R. 4:4-3 and R. 4:4-4,

 this being original process.

         2.      Plaintiffs must file with the Court the proof of service of the pleadings on the

 Defendant no later than three (3) days before the return date.

         3.      Defendant shall file and serve a written Answer, an Affidavit, or Brief where

 necessary or a motion returnable on the return date to this Order to Show Cause and the relief

 requested in the Verified Complaint and proof of service by March 11_, 2021. The Answer.

 Affidavit, or Brief as the ease may be, must be filed with the Clerk of the Superior Court in the

 county listed above, and a copy of the papers must be sent directly to the Chambers of Judge

 _Alper_.

         4.      Plaintiffs must file and serve any written reply to Defendant's Order to Show Cause

 opposition by March 16 , 2021. The reply papers must be filed with the Clerk of the Superior

 Court in the county listed above, and a copy of the reply papers must be sent directly to the

 Chambers of Judge Alper_.

         5.      If the Defendant does not file and serve opposition to this Order to Show Cause,

 the application will be decided on the papers on the return date and relief may be granted by default,

 provided that Plaintiffs file a proof of service and a proposed form of Order at least three (3) days

 prior to the return date.




                                                   3
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 83 of 95 PageID: 256




          6.     If Plaintiffs have not already done so, a proposed form of Order addressing the

 relief sought on the return date (along with a self-addressed return envelope with return address

 and postage) must be submitted to the Court no later than three (3) days before the return date.

          7.     Defendant takes notice that Plaintiffs have filed a lawsuit against them in the

 Superior Court of New Jersey. The Verified Complaint attached to this Order to Show Cause

 states the basis of the lawsuit. If you dispute the Verified Complaint, you, or your attorney, must

 file a written Answer to the Verified Complaint and proof of service within thirty-five (35) days

 from the date of service of this Order to Show Cause; not counting the day you received it.

          These documents must be filed with the Clerk of the Superior Court in the county listed

 above. A directory of these offices is available with the Civil Division Management Office in the

 county               list             above                and                online               at;

 http://www.judiciary.state.nj .us/prose/10 53_deptyclerklawrefpdf. Include a $             filing fee

 payable to the "Treasurer State of New Jersey." You must also send a copy of your Answer to the

 Plaintiffs' attorney whose name and address appear above. A telephone call wilt not protect your

 rights; you must file and serve your Answer (with the fee) or judgment may be entered against you

 by default. Please note: Opposition to the Order to Show Cause is not an Answer, and you must

 file both. Please note further; if you do not file and serve an Answer within 35 days of this Order,

 the Court may enter a default against you for the relief Plaintiffs demand.

          8.     If you cannot afford an attorney, you may call the Legal Services office in the

 county in which you live or the Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-

 LAW (1-888-576-5529). If you do not have an attorney and are both eligible for free legal

 assistance you may obtain a referral to an attorney by calling one of the Lawyer Referral Services.

 A directory with contact information fbr local Legal Services Offices and Lawyer Referral



                                                  4
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 84 of 95 PageID: 257




 Services is available in the Civil Division Management Office in the county listed above and online

 at http://j udiciary.state . . us/prose/ 1 0 1 53 deptyclerklawref.pdf.

         9.      "The Court will entertain argument, but not testimony, on the return date of the Order

 to Show Cause, unless the Court and parties are advised to the contrary no later than       2    days

 before the return date.


                                             /s/ Jodi Lee Alper

                                          HON.                JODI           LEE              ALPER
                                                                                J.S.C.




                                                      5
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 85 of 95 PageID: 258




                        Exhibit 4
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 86 of 95 PageID: 259
         ESX C 000025-21        02/2!2021      Pg 1 of 10 Trans ID: CHC202130N2




                                               SI.TPERIOR COURT OF NEW JERSEY
                                               CHANCERY DIVISION,
                                               ESSEX COUNTY
                                               DOCKET NO.

   GURBIR S. CiREWAL, Attorney General of the State
   of New Jersey, and KAITLIN A. CARUSO, Acting
   Director of the New Jersey Division of Consumer
   Affairs,                                                       Civil Action
                                             Plaintiffs,

                           v.

   SMITH & WESSON SALES CO., INC., alk/a
   AMERICAN OUTDOOR BRANDS SALES CO.,
   a/k/a SMITH & WESSON CORP.,

                                            Defendant.


                       PLAINTIFFS' MEMORANDUM OF LAW
                     IN SUPPORT OF ORDER TO SHOW CAUSE


                                    GURBIR S. GREWAL
                                    ATTORNEY GENERAL OF NEW JERSEY
                                    Division of Law
                                    124 Halsey Street - 5th Floor
                                    P.O. Box 45029
                                    Newark, New Jersey 07101
                                    Attorney for Plaintiffs
                                    (973) 648-7819
                                    Chanel.VanDyke@law.njoag.gov

 Chanel Van Dyke (165022015)
 Deputy Attorney General
 Of Counsel and On the Brief
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 87 of 95 PageID: 260
           ESX C 000025-2 -       02/1212021          Pg 2 of 10 Trars ID: CHC202130042




                                 PRELIMINARY STATEMENT

        The New Jersey Consumer Fraud Act, N.J.S.A. 56:8-1 to -226 ("CFA"), provides the

 Attorney General with broad authority to investigate deceptive practices in the advertisement,

 offering for sale, and sale of merchandise. Accordingly, the CFA, specifically N.J.S.A. 56:8-3 to

 -4, authorizes the Attorney General to issue subpoenas to any person to determine whether the

 CFA has been violated. In the event a person fails to obey such subpoena, the CFA, specifically

 56:8-6, authorizes the Attorney General to obtain from the Superior Court an Order, among other

 things, directing the person to respond to the subpoena and restraining the person from engaging

 in the advertisement, offering for sale, and sale of merchandise until a response has been provided.

        Firearm manufacturers are not uniquely exempt from the CFA's general prohibition on any

 person employing any unconscionable commercial practice, deception, fraud, or other unlawful

 practice in connection with the sale or advertisement of any merchandise. Like sellers of other

 merchandise, firearm manufacturers cannot deceive consumers with impunity. And the Attorney

 General of New Jersey ("Attorney General") and the New Jersey Division of Consumer Affairs

 ("Division") are authorized to investigate potential violations of the law by firearm manufacturers

 just as they are authorized to investigate potential violations by other manufacturers—to

 determine, for instance, whether and to what extent a manufacturer's advertisements contain false

 or misleading statements about a product's benefits and safety, whether the manufacturer possesses

 information belying its public claims, and whether the manufacturer's advertisements omit

 material information.

        Defendant Smith & Wesson Sales Co., Inc., a/Ida American Outdoor Brands Sales Co.,

 anda Smith & Wesson Corp. ("Smith & Wesson" or "Defendant") claims that it is above the law—

 that it can deceive consumers and potential consumers of its products without consequence and

 that the company need not answer to those charged with enforcing the law. Smith & Wesson is

                                                  1
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 88 of 95 PageID: 261
           ESX C 000025            02/12/2021            Pg 3 of 10 Trans ID: CHC202130042




  clearly wrong, and its outright refusal to comply with an administrative subpoena lawfully issued

  by the Attorney General and the Division demands the Court's prompt intervention.

         On October 13, 2020, the Division issued an Administrative Subpoena Duces Tecum

 ("Subpoena") to Smith & Wesson requesting documents regarding Smith & Wesson's advertising

 and marketing of firearms. Thereafter, Smith & Wesson requested a one-month extension of the

 deadline to respond to the subpoena only to later state that it did not intend to comply with the

 subpoena. Instead, Smith & Wesson filed an action in the United States District Court for the

 District of New Jersey claiming that the Division's mere issuance of the subpoena violates the U.S.

 Constitution. Irrespective of the merits of that action— .and the action is meritless—its filing does

 not obviate Smith & Wesson's obligation to timely comply with the subpoena in accordance with

 New Jersey law.

         Because Smith & Wesson has refused to produce a single document in response to the

 Subpoena to date, Plaintiffs Gurbir S. Grewal, Attorney General, and Kaitlin A. Caruso, Acting

 Director of the Division (collectively, "Plaintiffs"), request entry of an Order to Show Cause that,

 among other things, directs Defendant's complete responses to the document requests within the

 Subpoena pursuant to N.J.S.A. 56:8-6 and R. 4:67-1(a).

                                         STATEMENT OF FACTS

         Smith & Wesson is a Delaware corporation registered to do business in New Jersey.

 (Certification of Chanel Van Dyke, dated February 12, 2021 ("Van Dyke Cert.") "4, Fxh. A.)

 Smith & Wesson manufactures, advertises, and sells firearms, among other merchandise. (Id. 1-i5.)

 The Division commenced an investigation of Smith & Wesson to determine whether certain of its

 advertising and marketing practices violated the CFA and the Advertising Regulations or

 Hazardous Products Regulations promulgated thereunder. (a, "3.) The Division's preliminary

 investigation suggests that   certain   of Smith & Wesson's fi rearms advertisements and marketing

                                                     2
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 89 of 95 PageID: 262
           LSX C 000025-2 -        02/12/2021          Pg 4 of 10 Trans .D: CHC202130042




 available to New Jersey consumers may misrepresent the impact owning a firearm has on personal

 safety and/or safety in the home. (Id. ¶6.) In addition, certain of Smith & Wesson's advertisements

 to New Jersey consumers depict and market the concealed carry of firearms while omitting the

 material fact that, in New Jersey, concealed carry of a firearm requires a permit. (Ibid.)

         On October 14, 2020, the Division served a Subpoena on Smith & Wesson's registered

 agent in New Jersey. (Id. ¶7, Exh. B.) Among other things, the Subpoena sought copies of certain

 Smith & Wesson advertisements and documents substantiating the safety-related claims depicted

 therein. (Id. c8, Exh. B.) The Subpoena set a November 13, 2020 deadline for Smith & Wesson

 to respond. U. ¶ 7, Exh. B.)

         On November 3, 2020, Smith & Wesson requested a thirty-day extension to respond to the

 Subpoena. (Id. ¶9, Exh. C.) When asked for an explanation regarding why such an extension was

 necessary, an Assistant General Counsel for Smith 8z Wesson described the request as "modest"

 and responded that "we are just not in a position yet to provide any meaningful clarity." (.1.21. Sl 0,

 Exh. C.) Based on this explanation, the Division agreed to extend the return date to December 14,

 2020. (Id. 111, Exh. C.)

         In a letter dated December 14, 2020, Smith & Wesson stated that it was refusing to produce

 any documents in response to the Subpoena.            (Id. ¶12, Exh. D.)     It did not propose any

 modifications to the Subpoena's scope or otherwise engage in a good-faith dialogue; nor did it

 move to quash the Subpoena. (Ibid.) Instead, on December 15, 2020, Smith & Wesson filed suit

 in the United States District Court for the District of New Jersey against the Attorney General and

 the Division, Smith & Wesson Brands. Inc. v. Grewal, 20-cv-19047 (D.N.J.). (Id. ¶13, Exh. E.)

 In that action, Smith & Wesson alleges that the issuance of the Subpoena investigating potentially

 misleading or deceptive advertising available to New Jersey consumers violates the U.S.



                                                   3
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 90 of 95 PageID: 263
           FSX C 000025-21          02/12/2021          Pg 5 of   Trans ID: CHC202130042




 Constitution. (Ibid.) Among other things, Smith & Wesson claims that as a firearms manufacturer,

 the representations and depictions it makes in its advertising constitute constitutionally protected

 opinion immune from investigation for violation of CFA and other state laws. (Ibid.) Through its

 preemptive action, Smith & Wesson not only has engaged in forum shopping, but seeks to avoid

 any investigation into the lawfulness of its conduct under New Jersey law.

         To date, Smith & Wesson has failed to produce any documents in response to the

 Subpoena. (Id. 1114.)

                                              ARGUMENT

                         SMITH & WESSON UNLAWFULLY FAILED TO
                            COMPLY WITH A VALID SUBPOENA
                           ISSUED BY THE ATTORNEY GENERAL
                              AND AUTHORIZED BY THE CFA

         The CFA focuses on commercial deception in consumer transactions and provides, in

 pertinent part:

                   The act, use or employment by any person of any unconscionable
                   commercial practice, deception, fraud, false pretense, false promise,
                   misrepresentation, or the knowing[] concealment, suppression, or
                   omission of any material fact with intent that others rely upon such
                   concealment, suppression or omission, in connection with the sale
                   or advertisement of any merchandise or real estate, or with the
                   subsequent performance of such person as aforesaid, whether or not
                   any person has in fact been misled, deceived or damaged thereby, is
                   declared to be an unlawful practice . .

                   [N.J.S.A. 56:8-21

 The CFA defines "person" to include "any natural person or his legal representative, partnership,

 corporation, company, trust, business entity or association, and any agent, employee, salesman,

 partner, officer, director, member, stockholder, associate „       ." N.J.S.A. 56:8-1(d). The CFA

 defines "merchandise" as "any objects, wares, goods, commodities, services or anything offered,

 directly or indirectly to the public for sale." N.J.S.A. 56:8-1(c). Pursuant to these comprehensive


                                                    4
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 91 of 95 PageID: 264
            SX C 000025-21        02/12/2021           Pg 6 of 10 Trans   C. -1C202130042




 definitions, Smith & Wesson is a "person" and firearms are "merchandise" for purposes of the

 CFA.

        Notably, "the Legislature passed the [CFA1 'to permit the Attorney General to combat the

 increasingly widespread practice of defrauding the consumer.' Cox v. Sears Roebuck & Co., 138

 N.J. 2, 14 (1994) (quoting legislative history). And the CFA "evinces a clear legislative intent that

 its provisions be applied broadly in order to accomplish its remedial purpose, namely, to root out

 consumer fraud." Lemelledo v. Beneficial Mont. Corp., 150 N.J. 255, 264 (1997); see also Barry

 v. Arrow Pontiac. Inc., 100 N.J. 57, 69 (1985); Fenwick v. Kay Am. Jeep. Inc., 72 N.J. 372, 376-

 77 (1977). In fact, the CFA "is designed to protect the public even when a merchant acts in good

 faith." Cox, 138 N.J. at 16 (citation omitted).

        To carry out these legislative aims, the CFA provides the Attorney General with broad

 investigatory authority. The Legislature, through the CFA, "intended to confer on the Attorney

 General the broadest kind of power to act in the interest of the consumer public." Ku2ler v.

 Romain. 58 N.J. 522, 537 (1971). Specifically, the legislative sponsors of the CFA acknowledged

 the necessity that the Attorney General be able to effectively investigate potential consumer fraud:

                The purpose of the bill is to permit the Attorney General to combat
                the increasingly widespread practice of defrauding the consumer.
                The authority conferred will provide effective machinery to
                investigate and prohibit deceptive and fraudulent advertising and
                selling practices which have caused extensive damage to the public.

                [Sponsor's Statement to Senate Bill No. 199, April 11, 1960
                (emphasis added).]

 Accordingly, the Supreme Court has recognized that the CFA, specifically N.J.S.A. 56:8-3 to -4,

 provides the Attorney General with "broad powers to investigate" and "subpoena records."

 Weinbera v. Sprint Corp., [73 N.J. 233, 247-48 (2002) (citin2 Meshinsky y. Nichols Yacht Sales,

 Inc., 110 N.J. 464, 472-473 (1988)).


                                                   5
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 92 of 95 PageID: 265
            LSX C 000025.21          02/12/2021          Pg 7 of 10 Trans ID: CHC202130042




          Under N.J.S.A. 56:8-3,

                 When it shall appear to the Attorney General that a person has
                 engaged in, is engaging in, or is about to engage in any practice
                 declared to be unlawful by this act, or when he believes it to be in
                 the public interest that an investigation should be made to ascertain
                 whether a person in fact has engaged in, is engaging in or is about
                 to engage in, any such practice, he may:



                 (c) l :xamine any merchandise or sample thereof, record, book,
                 document, account or paper as he may deem necessary . . . .

 Further, N.J.S.A. 56:8-4 states:

                  l'o accomplish the objectives and to carry out the duties prescribed
                 by this act, the Attorney General, in addition to other powers
                 conferred upon him by this act, may issue subpoenas to any person,
                 . . . which shall have the force of law.

          If a person (as defined in N.J.S.A. 56:8-1(d)) fails to obey a subpoena issued pursuant to

 the CFA, the Attorney General is empowered to enforce the subpoena through the filing of a

 Superior Court action. N.J.S.A, 56:8-6. By way of relief, the Attorney Genera] may apply for an

 order:

                 (a)       Adjudging such person in contempt of court;

                 (b)       Granting injunctive relief without notice restraining the sale
                           or advertisement of any merchandise by such persons;

                 (c)       Vacating, annulling, or suspending the corporate charter of
                           a corporation created by or under the laws of this State or
                           revoking or suspending the certificate of authority to do
                           business in this State of a foreign corporation or revoking or
                           suspending any other licenses, permits or certificates issued
                           pursuant to law to such person which are used to further the
                           allegedly unlawful practice; and

                 (d)       Granting such other relief as may be required; until the
                           person files the statement or report, or obeys the subpoena.

                 [Ibid.]


                                                     6
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 93 of 95 PageID: 266
           ESX C 000025-21        02/12/2021           Pg    10 Trans ID: CHC202130042




         Pursuant to this broad grant of authority to investigate potential violations of the CFA, the

 Division commenced an investigation to determine whether Smith & Wesson's advertising and

 marketing practices violate the CFA and related regulations. (Van Dyke Cert. ¶3.) As part of that

 investigation, the Division served the Subpoena on Smith & Wesson. (Id. 117, Exh. B.) After

 initially requesting and receiving an extension, Smith & Wesson stated it was refusing to comply

 with the Subpoena altogether. (J.d. 1119-12, 1.:,xhs. C, D.) Among other things, Smith & Wesson

 disputed the merits of any potential future claims still under investigation, asserting, for example,

 that any deceptive statements in its advertising are constitutionally protected opinions not

 actionable under the CFA. a.112, Exh. D.) Defendant further argued, without any factual basis,

 that the Attorney General and the Division are improperly targeting it because it sells firearms,

 rather than conducting a valid CFA investigation. (Ibid.) The next day, December 15, 2020,

 Defendant filed its preemptive federal court action, largely parroting the same meritless claims as

 those in its letter. (U ¶13, Exh. E.) To date, Defendant has failed to produce any documents in

 response to the Subpoena. (Id. ¶14.)

        Contrary to Smith & Wesson's claims, the Subpoena is directly related to the Division's

 oneoing investigation of whether Smith & Wesson employed deceptive or misleading advertising

 in violation of the CFA. In short, it is not the product Smith & Wesson sells, but the representations

 and omissions in its marketing and advertising that are the subject of the investigation. Smith &

 Wesson advertises, offers for sale, and sells firearms to New Jersey consumers. As described,

 supra, certain of Smith & Wesson's advertising may contain misrepresentations or otherwise

 deceive consumers regarding the impact owning a firearm has on personal safety andior safety in

 the home, in violation of the CFA and the Advertising Regulations. Sec N.J.S.A. 56:8-2; N.J.A.C.

 13:45A -9.2(a)(2), (a)(5). In addition, certain of its advertisements may also mislead New Jersey


                                                   7
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 94 of 95 PageID: 267
           ESX C 000025-21       02/12/2021           Pg 9 of 10 Trans ID: CE-1C202130042




 consumers by marketing firearms for use in a manner that is not permissible under New Jersey law

 without disclosing that fact to New Jersey consumers in violation of the CFA, the Hazardous

 Products Regulations, and the Advertising Regulations. See N.J.S.A. 56:8-2; N.J.A.C. 13:45A-

 4.1(b); N.J.A.C. 13:45A-9.2(a)(2), (a)(5). The Subpoena therefore seeks, among other things,

 documents relating to certain of Smith & Wesson's firearms advertisements and marketing

 available to New Jersey consumers, including documents regarding the safety-related claims Smith

 & Wesson made in such advertisements and the advertisements' compliance with and disclosures

 in accordance with New Jersey law. These documents are essential for the Division's investigation

 of whether Smith & Wesson's advertising and marketing is misleading or deceptive in violation

 of the CFA.

        For these reasons, neither Smith & Wesson's frivolous objections nor its pending federal

 action provides a valid basis for the company's refusal to comply with the Subpoena.           The

 investigation of potentially misleading or deceptive advertising fal]s squarely within the ambit of

 the Attorney General's authority under the CFA. Smith & Wesson's mere assertion ofthese claims

 does not render it immune from investigation under state law.          Cf. Exxon Mobil Corp, v.

 Schneiderman, 316 F. Supp. 3d 679, 686, 695-96 (S.D.N.Y. 2018) (observing that state court

 required Exxon to produce documents in response to state attorney general's subpoena

 notwithstanding its filing of federal lawsuit challenging the validity of the subpoena and

 investigation); Exxon Mobil Corp. v. Attorney Gen., 94 N.E.3d 786, 801-02 (Mass. 2018)

 (affirming trial court's denial of a motion to stay subpoena enforcement proceedings where a

 complaint had been filed in federal court because, among other things, the state court was better

 equipped to apply the state consumer protection statute). Were the rule otherwise, any respondent

 could avoid compliance with a valid subpoena merely by asserting baseless objections or filing



                                                  8
Case 2:20-cv-19047-KM-ESK Document 17 Filed 03/10/21 Page 95 of 95 PageID: 268
           F. X C 000025-21      02/1212021          Pg 10 of 10 Trans ID: CHC202130042




  claims in a federal forum. This Court should not permit Smith & Wesson to so easily evade

  investigation of its marketing and advertising practices. Accordingly, Plaintiffs are entitled to

  relief under N.j.S.A. 56:8-6, including an Order directing Defendant to respond to the Subpoena.

                                          CONCLUSION

          For the foregoing reasons, the Attorney General and the Division respectfully request that

  the Court grant their application and issue an Order: (1) directing that this matter be heard in a

  summary manner pursuant to NIS.A. 56:8-8 and R. 4:67-1(a): (2) adjudging Smith & Wesson in

  contempt of court for failing to comply with the Subpoena; (3) directing Smith & Wesson to fully

  comply with the Subpoena in ten days: (4) enjoining the destruction of any documents or

  information requested by the Subpoena; (5) directing the assessment of costs and fees, including

  attorneys' fees, against Smith & Wesson; and (6) granting such other relief as the interests of

  justice may require,

                                               G'URBIR S. GREWAL
                                               ATTORNEY GENERAL OF NEW JERSEY
                                               Attorney for Plaintiffs

                                               By:               4Vk
                                                       Chanel Van Dyke
                                                       Deputy Attorney General
  Dated: February     2021
         Newark, New Jersey
